Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 1 of 52 Page ID #7




                    EXHIBIT 1
                              CaseILLINOIS
                                    3:21-cv-00233
                                           CITATION Document 1-1 Filed 03/01/21 Page 2 of 52 Page ID #8
                                                    AND COMPLAINT

                                                                                                                                                                   0926754
    ;r.
                                                   0926754              B      2          B       7                     £         -1.       *             OCN
     0>

    •r.!-                                                                                                                           COMPLAINT                                                         twp
                  COUNTY OF ST. CLAIR                                                                                                                                                                 RO

                  PEOPLE STATE                                    CITY/VILLAGE OF
                  OF ILLINOIS VS.                       ia        MUNICIPAL CORPORATION PLAINTIFF                                            EAST ST LDUIS                                                vs.




    .T,     ADDRESS                 .             .     j               ~Z-                                              7®
                                                                                                                                                                      ™L:
                                                                                                                                                                       r
                                                                                                                                                                                  £t.A<, 6- •
                                                                                                                                                                         EYES               Q Female


    ~ ^*1 /Vr (AfI (Stroen                                                     STATE
                                                                                                                   ClA'          -t~        -              mi                               Q Mate
                                                                                                                                                                                           WEIGHT
    «5      CITY                                                                                                                            ZIP              HAIR        HEIGHT
    ,TT

    n-
            DR. LIC.                                                                                                                                EXPIR. DATE          DATE OF
                                                                                                                                                                         BIRTH
    __J                                                                                                                 .-ISTATElCDt-l                     ^
    The Undersigned states that on                                                   /jjy I / *7^ at / 2,1                                       A.M.           Defendant did unlawfully aporater
                                                                                                                                                                                     us dot #
    nip     no.

    2       MAKE                                                                          S                                      YEAR        I          COLOR
    4»


    •2>     ossD pedestrian                                 081        TRAIUSEMI-TRAIL         052                 PASSENGER CAR                   l\ COMMERCIAL MOTOR VEHICLE YES               NO
    V
            009   BUS                                       086        TRUCK TRACTOR 060                           RECREATIONAL VEH.               f PLACARDED HAZ, MATERIAL:  YES               NO
            043 MOTORCYCLE                                             OTHER C0QE<S) _                                                             :    16 OR MORE PASS. VEHICLE:   YES          NO

    Upon a Public Highway, or other Location, Specifically V^tfTL—- f/jsVfi)                                                                                                      ^—cy.a ~hx?
    Lolled In tha wty"and^la^/ulresaM^ndrafThen andThereCortmini^ F^wing^Heraa'' ^
               - .1             I       *   I                                   I mm                 i»       in    -                                                        -
                                                                                                                                                                                     UR^MSTRlgr             I


'                                                                 '                           I.V.C. 625 ILCS 5/ :
                        3-707 OPERATING UNINSURED VEHICLE                                                                               11-502 (       J ILLEGAL TRANSPORTATION ALCOHOL
                         6-101 NO VALID DRIVER'S LICENSE                                                                                11-601(3) FAILURE TO REDUCE SPEED/ACCIDENT
                        6-303 (                 ) DRIVING WHILE LICENSE SUSPENDED/REVOKED                                               11-60103) SPEEDING           MPH IN A .      MPH ZONE

    'p'                  11-305 DISOBEYING TRAFFIC CONTROL DEVICE                                                                       11-709 (       ) IMPROPER LANE USAGE
     V.
                         1 1 -501 (a) (               ) DRIVING UNDER INFLUENCE                                                         12-603.1 FAILURE TO WEAR SEAT BELT (        )0(         )P
    5'       DlLCS                              OCAL ORDINANCE                      CH.              _                  ACT                        /SEC         kz. -vr
             NATURE OF OFFENSE                                    (&/'/{                                                Or               ('sf-uCtS) jlp                                               .
             At/ t^j Cln /cr-,                                                *ff                                                                fa—l&h ^0-ju) itsi £y / 0
    ^ AICIDENT If'PE:                                 DRIVER INJURY ONLY  PROPERTY DAMAGE CjPERSONAL INJURY    FATAL REP. NO.                                                                                   /
    "£ ROAD CONDITIONS:                               WET             . Dory                 SNOW          ice
    -TTi
                      VISIBILITY:                     DAY                                 NIGHT                                   RAIN         SNOW         FOG        CLEAR
    3
    *»«e
                      METHOD:               0.        KH.RADAR                  1.        P.L. CAR                          2.    RADAR    3-D A. CRAFT 4.Q MARKED 5.0 VASCAR
    t VAl

                                            6.        C. SIGNED                 7.        ASSIST                            8.    ACCIDENT              9.  OTHER 10.DLIDAR
    — NOTATIONS:

                                                                                                                                                                                          rjllamt
             METHOD OF RELEASE (s«e midtE, portion, back side OF Gold copy)
                                                                                                                                                                                          l0%
    ,il-          1. CASH $                                                 CURRENCY $                    '                              E BAIL S                         AUTH*

3               il DRIVERS LICENSE                                3. BOND CARD I                                                                       ISSUED BY
    ft;
    -rd          4. BOND POSTED ON TICKET                                                                                        5. NO BOND CONFINEO AT _
    rr,
    iT»         6. NOTICE TO APPEAR                                   7. PROMISE TO COMPLY                8. INDIVIDUAL BOND (FULL) AMOUNT $
            . WITHOUT ADMITTING GUILT, I promise to comply with the terms of this Ticket and Release.

            SIGNATURE X
             CIRCUIT COURT LOCATION AND DATE                                                                                       Cihj .KAU* Ikai k-t}
    f.       ADDRESS /
             COURTHOUSE                               \Q OA?),1
     -v
             CITY
                        'fyOlljiJ k                                             zip (ffil&'O_ 1L                                                                          AT                          P.M.



    1                  COURT APPEARANCE REQUIRED
                                                                      See instructions on top portion, back side of Gold copy
                                                                                                                                  O COURT APPEARANCE REQUIRED

    i
Under ponalties as provided by law for false certification pursuant to Section 1-109 of the Code of Civil Procedure end perjury pursuant to Section 32-2
of die Criminal Code of 2012, the undersigned certifies thai the stater                                                           «i£ this instaHmpni_are true and correct




      r-^ /-^ / P/
MONTH                 DAY           YEAR                          OFFICER'S SH              uni                                                                          I.D.
Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 3 of 52 Page ID #9


                                                                 0    FILED
                                                                 ST. CLAIR COUNTY


                                                                         0 5 202!

                                                                         -CIRCurr i-i |




       EXHIBIT A
                                         Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 4 of 52 Page ID #10


                                                                                                                                  q ^ VI 5^
Bloc Lot Address                       Subdivision              Parcel Number    Legal Description
 ! 3 4ss falling springs rd           COMMONFIELDSCONTD               1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302^W8 It         It
   3   58 FALLING SPRINGS RD          COMMONFIELDSCONTD               1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-449

  :3   58 FALLING SPRINGS RD          COMMONFIELDSCONTD     f         1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-450
                                                                                                               _




   3   58 FALLING SPRINGS RD          COMMONFIELDSCONTD               1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-451
   3   "58 FALlIlNG SPRINGS RD        COMMONFIELDSCONTD               1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-452
   3   58 FALLING SPRINGS RD          COMMONFIELDSCONTD               1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-453
  •3   58 FALLING SPRINGS RD          COMMONFIELDSCONTD               1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-454 I
   7    2 1400-1402 S14TH ST          ERASMUS 5TH SUB                 1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5 AXXXXXXXX
   7    ^3 1400-1402 S 14TH ST        ERASMUS 5TH SUB                 1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5 AXXXXXXXX
   7    4 1400-1402 S 14TH ST         ERASMUS 5TH SUB                 1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5 AXXXXXXXX
   7    5 1400-1402 S 14TH ST         ERASMUS 5TH SUB                 1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5 AXXXXXXXX
   6   13 1401 LAWRENCE AVE           RESUB OF BLK 6                  1240320086 RESUB OF BLK 6 LOT/SEC-13
   6   13 1401 LAWRENCE AVE           RESUB OF BLK 6                  1240320086 RESUB OF BLK 6 LOT/SEC-13
   6    1 1400 CENTRAL AVE            RESUB OF BLK 6                  1240320085 RESUB OF BLK 6 LOT/SEC-1 DOC A01 755383
   5    5 1214 S 14TH ST              ERASMUS 5TH SUB                 1240317108 AXXXXXXXX
   5    6 1214 S 14TH ST              ERASMUS 5TH SUB                 1240317108 AXXXXXXXX
   5    7 1214 S 14TH ST              ERASMUS 5TH SUB                 1240317108 AXXXXXXXX
   5    8 1214 S 14TH ST              ERASMUS 5TH SUB                 1240317108 AXXXXXXXX
 • Ss an 9i Urates 147&ST3/2G2 1      ERASMUS 5TH SUB                 1240317108 AXXXXXXXX
                                                                                 ERASMUS 5TH SUB LOT/SEC-1-BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
   4    1 1112 S 14THST               ERASMUS 5TH SUB                 1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                                 ERASMUS 5TH SUB LOT/SEC-1-BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
  ,4    12 1112S 14THST        t      ERASMUS 5TH SUB                 1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
  4     3 1 1 12 S 14TH ST            ERASMUS 5TH SUB                 12403121 17 870 2367-1682 EXC PT IN 3247-401
                             TT-H;
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
  4     4 1112 S 14TH ST              ERASMUS 5TH SUB . :             1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
  4     5 1112 S 14TH ST              ERASMUS 5TH SUB                 1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                                 ERASMUS 5TH SUB LOT/SEC-1-BLK/RG-4 PT LTS 1 THRU 5 BLK 4AS IN 2356-
  4     1 1112 S 14THST              t ERASMUS 5TH SUB                1240312117 87Q 2367-1682 EXC PT IN 3247-401
                                                                                 ERASMUS 5TH SUB L0T/SEC-1-BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
   4    2 1112 S 14THST               ERASMUS 5TH SUB                 1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
  4     3 1112S 14TH ST               ERASMUS 5TH SUB                 1240312117 8702367-1682 EXC PTIN3247-401       .It:!':                  ^
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
  4     4 1112 S 14TH ST              ERASMUS 5TH SUB                 12403121 17 870 2367-1682 EXC PT IN 3247-401
                                       Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 5 of 52 Page ID #11


                                                                                                                              ^~\ cl IvH ^ L(
                                                                           (ERASMUS 5TH SUB LOT/SEC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
    6     36 1427 LAWRENCE AVE       ERASMUS 5TH SUB             1240320107 12-5 FT OF SE 63 FT BLK 6 AXXXXXXXX
                                                                 e          ERASMUS 5TH SUB LOT/SEC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
    6     37 1427 LAWRENCE AVE       ERASMUS 5TH SUB             1240320107 12.5 FT OF SE 63 FT BLK 6 AXXXXXXXX   :
                                                                            ERASMUS 5TH SUB LOT/SEC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
    6     38 1427 LAWRENCE AVE       ERASMUS 5TH SUB             1240320107 12.5 FT OF'SE 63 FT BLK 6 AXXXXXXXX
                                                                            ERASMUS 5TH SUB LOT/S EC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
    6     39 1427 LAWRENCE AVE       ERASMUS 5TH SUB             1240320107 12.5 FT OF SE 63 FT BLK 6 AXXXXXXXX
                                                                            ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
    6     40 1303 S 16TH ST          ERASMUS 5TH SUB             1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                            ERASMUS 5TH SUB LOT/S EC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
    6     41 1303 S 16TH ST          ERASMUS 5TH SUB             1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                            ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
    6     42 1303 S 16TH ST          ERASMUS 5TH SUB             1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                            ERASMUS 5TH SUB LOT/S EC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
    6     43 1303 S 16TH ST      .   ERASMUS 5TH SUB             1240320100 THRU 44 BIK 6 AS IN 3181-598
                                                                            ERASMUS 5TH SUB LOT/S EC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
    6     44 1303 S 16THST           ERASMUS 5TH SUB             1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                 ~          ERASMUS 5TH SUB LOT/S EC-4Q-BLK/RG-5 LOTS 41 & 42 & LOT 40 EXC NWLY
    5     40 1213 S 16TH ST          ERASMUS 5TH SUB             1240317102 2.49FT OF SWLY 5.63FT
                                                                            ERASMUS 5TH SUB LOT/SEC^IO-BLK/RG-5 LOTS 41 & 42 & LOT 40 EXC NWLY
'   5     41 1213 S 16TH ST          ERASMUS 5TH SUB             1240317102 2.49FT OF SWLY 5.63FT
                                                                            ERASMUS 5TH SUB LOT/SEC-40-BLK/RG-5 LOTS 41 & 42 & LOT 40 EXC NWLY
    5     42 1213 S 16TH ST          ERASMUS 5TH SUB             1240317102 2.49FT OF SWLY 5.63FT
                                     ERASMUS 5TH SUB             1240317064 ERASMUS 5TH SUB LOT/S EC-44-BLK/RG-5 BK 2352-1 179
        ?.n44 T5rQAY
    4     32 1523 GAY AVE            ERASMUS 5TH SUB             1240312113 AXXXXXXXX
    4     33 1523 GAY AVE            ERASMUS 5TH SUB             1240312113 AXXXXXXXX

    4     34 1523 GAY AVE            ERASMUS 5TH SUB             1240312113 AXXXXXXXX
    4     35 1523 GAY AVE            ERASMUS 5TH SUB             1240312113 AXXXXXXXX

    .4 h 36 1523 GAY AVE             ERASMUS 5TH SUB             1240312113 AXXXXXXXX
                                     RICHARDSONS SUBD OFLT 57L              RICHARDSONS SUBD OFLT 57L SURV 111 LOT/SEC-76-BLK/RG-5 LOTS 76 77
    5     75 1546 RUSSELL AVE        SURV 111                    1240312087 & SELY 19.25 FT OF LOT 75 DOC AXXXXXXXX
                                     RICHARDSONS SUBD OFLT 57L              RICHARDSONS SUBD OFLT 57LSURV 111 LOT/SEC-76-BLK/RG-5 LOTS 76 77
    5     76 1546 RUSSELL AVE        SURV 111                    1240312087 & SELY 19.25 FT OF LOT 75 DOC AXXXXXXXX
                                     RICHARDSONS SUBD OFLT 57L              RICHARDSONS SUBD OFLT 57L SURV 1 1 1 LOT/S EC-76-BLK/RG-5 LOTS 76 77
    5     77 1546 RUSSELL AVE        SURV 111                    1240312087 & SELY 19.25 FT OF LOT 75 DOC AXXXXXXXX
    4     32 1125 S 16TH ST          ERASMUS 5TH SUB             1240312112 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG-4 NW16FT LTS 32 THRU 36
    4     33 1125 S 16THST           ERASMUS 5TH SUB             1240312112 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG-4 NW 16FT LTS 32 THRU 36
    4     34 1125S 16THST            ERASMUS 5TH SUB             1240312112 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG-4 NW 16FT LTS 32 THRU 36
    4     35 1125 S 16THST           ERASMUS 5TH SUB             1240312112 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG-4 NW 16FT LTS 32 THRU 36
    4     36 1 125 S 16TH ST         ERASMUS 5TH SUB             1240312112 ERASMUS 5TH SUB LOT/S EC-32-BLK/R&4 NW 16FT LTS 32 THRU 36
                                              Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 6 of 52 Page ID #12



     3          1 1613 WILFORD AVE          ERASMUS 2ND SUB                1240325026 3A02472545
     3      2 1613 WILFORD AVE              ERASMUS 2ND SUB                1240325026 3A02472545
     3      3 1613 WILFORD AVE              ERASMUS 2ND SUB                1240325026 3A02472545
     5          1 1630 LAWRENCE AVE         ERASMUS SUB AMD                1240325032 AXXXXXXXX
     5      2 1630 LAWRENCE AVE             ERASMUS SUB AMD                1240325032 AXXXXXXXX
     5      3 1630 LAWRENCE AVE             ERASMUS SUB AMD     !?,   £.   1240325032 AXXXXXXXX
     5      4 1630 LAWRENCE AVE             ERASMUS SUB AMD                1240325032 AXXXXXXXX
t    5      5 1630 LAWRENCE AVE             ERASMUS SUB AMD     3          1240325032 AXXXXXXXX
                                            RESUB OF PT BLK F
           18 1635 LAWRENCE AVE             OFCENTRAL PLACE # 3 M          1240321064 RESUB OF PT BLK F OFCENTRAL PLACE # 3 M LOT/SEC-18 AXXXXXXXX
                                            RESUB OF PT BLK F
            8 1632 CENTRAL AVE              OFCENTRAL PLACE # 3 M          1240321056 RESUB OF PT BLK F OFCENTRAL PUCE # 3 M LOT/SEC-8 AXXXXXXXX
                                                                                      LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25     17 1601 GAVAVE                   LONGWOODADD                    1240313043 A01 926047
                                                                                      LONGWOODADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25     18 1601 GAY AVE                  LONGWOODADD                    1240313043 AXXXXXXXX
                                                                                      LONGWOOD ADD LTS 1 8 THRU 28 & NW 25 FT OF LT 1 7 BLK 25 DOC
    25     19 1601 GAY AVE                  LONGWOOD ADD                   1240313043 AXXXXXXXX
                                                                                      LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25     20 1601 GAY AVE                  LONGWOOD ADD                   1240313043 AXXXXXXXX
                                                                                      LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25     21 1601 GAY AVE                  LONGWOOD ADD                   1240313043 AXXXXXXXX
                                                                                      LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
% SS             %Oft3A'li'!^VE:,®'/202 1 LONGWOOD ADD                     1240313043 AXXXXXXXX      :
                                                                                      LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25     23 1601 GAY AVE                  LONGWOOD ADD                   1240313043 AXXXXXXXX
                                                                                      LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT. OF LT 17 BLK 25 DOC
?:25       24 1601 GAY AVE                  LONGWOODADD                    1240313043 A019260477fc                           ;'f*   %
                                                                                      LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25     25 1601 GAY AVE                  LONGWOODADD                    1240313043 AXXXXXXXX
7-                                                                                    LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
         S- ;
i 25       26 1601 GAY AVE       ...        LONGWOOOADDW                   4240313043 AXXXXXXXX
                                                                                      LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25     27 1601 GAY AVE                  LONGWOOD ADD                   1240313043 AXXXXXXXX
                                                                                      LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
5 25       28 1601 GAY AVE                  LONGWOODADD                    1240313043 AXXXXXXXX
    13     16 1536 S 16THST                 ERASMUS 2ND SUB                1240332016 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG13 BK 2459-408
    13     1 7 1 536 S 1 6THST          3   ERASMUS 2ND SUB                1240332017 ERASMUS 2ND SUB LOT/SEC-17-BLK/RG-13 BK 2613-1551
    13     18 1538 S 16THST                 ERASMUS 2ND SUB                1240332018 ERASMUS 2ND SUB LOT/SEC-18-BLK/RG-13 2360-2140
                                 V.-'
    13     19 S16THST                   7   ERASMUS 2ND SUB                1240332019 ERASMUS 2ND SUB LOT/SEC-19-BLK/RG-13 BK 2591-1199              ;   i
    13     25 1531 D ST                     ERASMUS 2ND SUB                1240332035 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-13 BK 2361-1172
                                    Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 7 of 52 Page ID #13



                                                                             I ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     18 1530 EST              ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                7    ~       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     19 1530 E ST             ERASMUS 2ND SUB               12501 16005 2412-857 & 2452-5                                'S   *:
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     20 1530 E ST             ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10 f   21 1530 EST              ERASMUS 2ND SUB               12501 16005 2412-857 & 2452-5                                          ' " :
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     22 1530 EST              ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     23 1530 E ST             ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5                     7
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     24 1530 EST              ERASMUS 2ND SUB               12501 16005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     25 1530 E ST             ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     26 1530 E ST             ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     27 1530 EST              ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     28 1530 EST              ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
r io     29 1530 EST              ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5 i
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  SO am6: :t53IEEST)2/08/2021     ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-1Q LTS LT THRU 29 BK 2561-470 &
  10     17 1530 E ST             ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     18 1530 EST              ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                        ~       V    '       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     19 1530 EST              ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     20 1530 E ST        .    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                ~    "cF"" ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
  10 s 21 1530 EST        . ...   ERASMUS 2ND SUB               1250116005 2412-857 &^452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     22 1530 EST              ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     23 1530 EST              ERASMUS 2ND SUB           '   1250116005 2412-857 & 2452-5
                                                                             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     24 1530 EST              ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                         '   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10     25 1530 EST              ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5 F ;        'f
                                 Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 8 of 52 Page ID #14



                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   22 1530 EST               ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                     ~~~               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   23 1530 EST               ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   24 1530 EST               ERASMUS 2ND SUB             12501 16005 2412-857 & 2452-5
                                                                 —~ ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   25 1530 EST               ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   26 1530 EST               ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                     "                 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-170 &
10   27 1530 EST               ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   28 1530 EST               ERASMUS 2ND SUB             12501 16005 2412-857 & 2452-5
                                                                     ~ ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   29 1530 EST               ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   16 1530 EST               ERASMUS 2ND SUB             12501 16005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   17 1530 E ST              ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   18 1530 E ST              ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
10   19 1530 E ST              ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
30 argo; 153.0iE SD2/08/2021   ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   21 1530 E ST              ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470' &
10   22 1530 EST               ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                      * ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   23 1530 EST               ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5                                           •   '
                                                                      ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &      .   .
10   24 1530 EST               ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                 ;   r; ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   25 1530 EST               ERASMUS 2ND SUB             1250116005 24|25j557$ 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   26 1530 EST               ERASMUS 2ND SUB             12501 16005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   27 1530 EST               ERASMUS 2ND SUB             12501 16005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   28 1530 EST               ERASMUS 2ND SUB             12501 16005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   29 1530 EST               ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                         Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 9 of 52 Page ID #15



     8     27 1533 S 19TH ST           ERASMUS 2ND SUB              1250103039 ERASMUS 2ND SUB LOT/SEC-27-BLK/RG-8 100 DEEP BK 2369-153
     8     26 1533S19THST              ERASMUS 2ND SUB              1250103040 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-8 BK 2369-153
     8     25 1535S19THST              ERASMUS 2ND SUB              1250103041 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-8 BK 2668-1341
     8      24 GST                     ERASMUS 2ND SUB              1250103042 ERASMUS 2ND SUB LOT/SEC-24-BLK/RG-8 CERT 12966 THRU 12973
     8     23 GST                      ERASMUS 2ND SUB              1250103043 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-8 CERT 12966 THRU 12973
                                                                              Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t 2C D ST                     ERASMUS 2ND SUB                        Block 13, lot 20, to the north and Block 12, lot 22 to the south
                                                                              Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t 2i D ST                     ERASMUS 2ND SUB                        Block 13, lot 25, to the north and Block 12, lot 16 to the south


                                                                              Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t lot D ST                    ERASMUS 2ND SUB                        Block 13, lots 31-33 to the north and Block 12, lots 8-10 to the south


                                                                              Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t loi D ST                    ERASMUS 2ND SUB                        Block 13, lots 36-40 to the north and Block 12, lots 1-5 to the south
                                                                              Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 10 B/t lot E ST                    ERASMUS 2ND SUB                        Block 11, lot 23 to the north and Block 10. lots 16-29 to the south
                                                                              Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 10 B/t lot E ST                    ERASMUS 2ND SUB                        Block 11, lot 29 to the north and Block 10, lots 16-29 to the south


                                                                              Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 10 B/t lot E ST                    ERASMUS 2ND SUB                        Block 11, lots 35-37 to the north and Block 10, lots 8-10 to the south


                                                                              Public right df way, known as E Street, west of Wilford Avenue which sits between
B/t^S W loi            : 02 -'08/*^§S 1 ERASMUS 2ND SUB                       Block 1 1 , lots 40-44 to the north and Block 10, lots 1-5 to the south       ! ^5
                                                                              Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 9 i B/t lot F ST                   ERASMUS 2ND SUB                        Block 10, lots 35-37 to the north and Block 9, lot 10 to the south


                                                                              Public right of way, known as S 19th Street, West of Wilford Avenue which sits
B/t 8 i B/t lot S 19TH ST              ERASMUS 2ND SUB                        between Block 8, lots 40-43 to the north and Block 9, lot 1 to the south


                                                                              Public right of way, known as S 19th Street, west of Lawrence Avenue which sits
B/t 9 i B/t lot S 19TH ST              ERASMUS SUB AMD                        between Block 9, lots 9-15 to the north and Block 10 lots 1-8 to the south


                                       CENTRAL PL #3RESUB BLK E &             Public right of way, known as S 19th Street, west of Central Avenue, which sits ,
B/t 1 i B/t lot S 19TH ST              ERASMUS AM                             between Block 2, lot 33 to the north and Block 2 lot 39 to the south


                                       CENTRAL PL #3RESUB BLK E &             Public right of way, known as S 19th Street, west of Central Avenue which sits
B/t E    B/t lot S 19TH ST             ERASMUS AM                             between Block E, lot 16 to the north and Block D lot 254 to the south
                                       AMENDED AND APT                        Public right of way, known as S 19th Street, west of Gay Avenue which sits between
B/t B ; B/t lot S 1 9TH ST   :         RESUBDIVISION PLAT OF B                Block B, lot 17 to the north and Block C, lot 1 to the south
                                     Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 10 of 52 Page ID #16



                                                                        ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 11
    9    10 1413 S 19TH ST         ERASMUS SUB AMD           1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                                                        ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 1 1
    9    11 1413 S 19THST          ERASMUS SUB AMD           1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                                             ~~    ~— ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 1 1
    9     9 1413 S 19TH ST         ERASMUS SUB AMD   v.I.-   1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                                                        ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 1 0 & SWLY 20FT LOT 1 1
    9    10 1413 S 19THST          ERASMUS SUB AMD           1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                                                        ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 1 1
    9    11 1413 S 19THST          ERASMUS SUB AMD           1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
    9     8 GST                    ERASMUS SUB AMD           1250102008 ERASMUS SUB AMD LOT/SEC-8-BLK/RG-9 BK 2561-465
    9     6 1410 GST               ERASMUS SUB AMD           1250102006 ERASMUS SUB AMD LOT/SEC-6-BLK/RG-9 BK 2561-898
    9    14 LAWRENCE AVE           ERASMUS SUB AMD           125010201 1 ERASMUS SUB AMD LOT/SEC-14-BLK/RG-9 BK 2561-465
         4 1945 WILFORD AVE    /   ERASMUS 6TH SUB           1250106021 ERASMUS 6TH SUB LOT/SEC-5-BLK/RG-3 LOTS 4 & 5 BK 2717-2363    /
    3     5 1945 WILFORD AVE       ERASMUS 6TH SUB           1250106021 ERASMUS 6TH SUB LOT/SEC-5-BLK/RG-3 LOTS 4 & 5 BK 2717-2363
    3 "-OS I 'ST                   ERASMUS 6TH SUB           1250106019 ERASMUS 6TH SUB LOT/SEC-3-BLK/RG-3 BK 2717-2363
   12    4 1ST.                    ERASMUS SUB AMD           1250106004 ERASMUS SUB AMD LOT/SEC-4-BLK/RG-1 2 BK 2331-1 131
' ' 12   3 I ST                    ERASMUS SUB AMD           1250106003 ERASMUS SUB AMD LOT/S EC-3-BLK/RG-1 2 BK 2331-1131
   12    2 1ST                     ERASMUS SUB AMD           1250106002 ERASMUS SUB AMD LOT/SEC-2-BLK/RG-1 2 BK 2331-1131
   12     1 1ST                    ERASMUS SUB AMD           1250106001 ERASMUS SUB AMD LOT/SEC-1 -BLK/RG-1 2 BK 2331-1 131



  Scan     Date:   02/08/2021
                                       Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 11 of 52 Page ID #17




                                                                            Public right of way, known as S 1 9th Street, west of Russell Avenue which sits
B/t 3 i B/t lol S 19TH ST           ERASMUS 3RD SUB                         between Block 3, lot 23 to the north and Block 4, lots 69-71 to the south


                                                                            Public right of way, known as F Street, west of Lawrence Avenue which sits between
B/t 5 i B/t lol F ST                ERASMUS 2ND SUB                         Block 5, lots 7-9 to the north and Block 6, lots 1-3 to the south
                                                                            —                                                                     •



                                                                            Public right of way, known as F Street, west of Lawrence Avenue which sits between
B/t 7 i B/t lol F ST                ERASMUS SUB AMD                         Block 7, lots 9-16 to the north and Block 8, lots 1-8 to the south

                                                                            Public right of way, known as Central Avenue, at 1737 Central Avenue, Block B, lot
        In fro 1737 CENTRAL AVE     RESUBOFPTBLKB                           27       ;


                                                                            Public right of way, known as E Street, west of Lawrence Avenue which sits
B/t 4 < B/t lol EST                 ERASMUS 2ND SUB                         between Block 4, lots 8-9 to the north and Block 5, lots 1-2 to the south


                                                                            Public right of way, known as E Street, west of Lawrence Avenue which sits
B/t 6; B/t lol EST                  ERASMUS SUB AMD                         between Block 7, lots 9-1 1 to the north and Block 7, lots 6-8 to the south
                                                                            Public right of way, known as E Street and Lawrence Avenue, at 1713 Lawrence
    2 In fror E ST & LAWRENCE AVE   ERASMUS SUB AMD                         Avenue, Block 2, lots 35-37
                                                                            Public right of way, known as Central Avenue, at 1713 Central Avenue, Block B, lot
        in fror 1713 CENTRAL AVE    RESUB OF PT BLK B                       21


   26     19 GAY AVE                LONGWOOD ADD                 1240314016 LONGWOOD ADD LOT/SEC-19-BLK/RG-26 LT 19 EXC SE 10FT BK 2399-914
    3       1 1800 RUSSELL AVE      ERASMUS 3RD SUB              1240433001 ERASMUS 3RD SUB LOT/S EC-1 -BLK/RG-3 2505-1345
    3      2 1800 RUSSELL AVE       ERASMUS 3RD SUB              1240433002 ERASMUS 3RD SUB LOT/SEC-2-BLK/RG-3 2505-1345
    3     44 GAY AVE                ERASMUS 3RD SUB              1240433023 ERASMUS 3RD SUB LOT/SEC^4-BLK/RG-3 2505-1345

         266 CENTRAL AVE T          CENTRAL PLACE NO 3           1240322006 CENTRAL PLACE NO 3 LOT/S EC-266-BLK/RG-E SE 25 FT AS IN BK 2344-1526
                                                                            CENTRAL PUCE NO 3 LOT/SEC-266-BLK/RG-E SE 30FT OF NW 65FT AS IN
         266 CENTRAL AVE            CENTRAL PLACE NO 3           1240322005 BK 2342-2312
         266 CENTRAL AVE            CENTRAL PLACE NO 3           1240322004 CENTRAL PLACE NO 3 LOT/SEC-266-BLK/RG-E NW 35 FT BK 2335-803
         265 1641 CENTRALAVE        CENTRAL PLACE NO 3   "-yf-   1 240322003 CENTRAL PUCE NO 3 LOT/SEC-265-BLK/RG-E SE 25 FT 2348-833                         t
                                                                            CENTRAL PUCE NO 3 LOT/SEC-265-BLK/RG-E SELY 30FT OF NW 65FT AS IN
         265 1702 CENTRALAVE        CENTRAL PUCE NO 3            1240322002 BK 2349-2247


         265 1700 CENTRAL AVE       CENTRAL PUCE NO 3            1240322001 CENTRAL PUCE NO 3 LOT/S EC-265-BLK/RG-E NW 35 FT AS IN BK 2794-1531
            1 1817 WILFORD AVE      ERASMUS 2ND SUB              1250102016 ERASMUS 2ND SUB LOT/SEC-1-BLK/RG-7 BK 2425-668
    7      2 1817 WILFORD AVE       ERASMUS 2ND SUB              1250102017 ERASMUS 2ND SUB L0T/SEC-2-BLK/RG-7 BK 2425-668
    7      3 1833 WILFORD AVE       ERASMUS 2ND SUB              1250102018 ERASMUS 2ND SUB LOT/SEC-3-BLK/RG-7 BK 2399-541
    7      4 1833 WILFORD AVE       ERASMUS 2ND SUB              1250102019 ERASMUS 2ND SUB LOT/SEC-4-BLK/RG-7 BK 2399-541
                                                                            ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 11
    9      9 1413 S 19THST          ERASMUS SUB AMD              1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 12 of 52 Page ID #18



9    16 1530 F ST             ERASMUS 2ND SUB          1250101047 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-9 LOTS 16 & 17 AS IN 2561-470
9    17 1530 F ST             ERASMUS 2ND SUB          1250101047 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-9 LOTS 16 & 17 AS IN 2561-470
9    18 F ST                  ERASMUS 2ND SUB          1250101018 ERASMUS 2ND SUB LOT/SEC-18-BLK/RG-9 2561-470
9    19 F ST                  ERASMUS 2ND SUB         •1250101019 ERASMUSlasID SUB LOT/SEC-1 9-BLK/RG-9 2561-470
9    20 F ST                  ERASMUS 2ND SUB          1250101020 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-9 2561-470
9    21 1544 F ST             ERASMUS 2ND SUB          1250101021 ERASMUS 2ND SUB LOT/SEC-21-BLK/RG-9 BK 2444-1063

9    22 1546 F ST             ERASMUS 2ND SUB          1250101022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-9 BK 2593-516
9    29 1533 GST              ERASMUS 2ND SUB          1250101039 ERASMUS 2ND SUB LOT/SEC-29-BLK/RG-9 BK 2561-897
9    28 1535 G ST             ERASMUS 2ND SUB          1250101040 ERASMUS 2ND SUB LOT/SEC-28-BLK/RG-9 BK 2363-2354

9    27 1535 GST              ERASMUS 2ND SUB          1250101041 ERASMUS 2ND SUB LOT/SEC-27-BLK/RG-9 BK 2445-1715

9    26 1535 G ST             ERASMUS 2ND SUB          1250101042 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-9 BK 2445-1715
9    25 1541 G ST             ERASMUS 2ND SUB          1250101043 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-9 BK 2593-516
9    24 GST                   ERASMUS 2ND SUB          1250101044 ERASMUS 2ND SUB LOT/SEC-24-BLK/RG-9 BK 2593-516

9    23 1545 G ST             ERASMUS 2ND SUB          1250101045 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-9 BK 2593-516
8    16 GST                   ERASMUS 2ND SUB          1250103016 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-8 2555-1127

8    17 GST                   ERASMUS 2ND SUB          1250103017 ERASMUS 2ND SUB LOT/SEC-1 7-BLK/RG-8 2555-1127
8    18 1500 GST              ERASMUS 2ND SUB          1250103018 ERASMUS 2ND SUB LOT/SEC-1 8-BLK/RG-8 110 FT DEEP BK 2375-233
                                                                  ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-8 LOTS 19 & 20 BK 2443-908 2541-
8   -19 1542 GST              ERASMUS 2ND SUB          1250103019 381
                                                                  ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-8 LOTS 19 & 20 BK 2443-908 2541-
8    20 1542 GST              ERASMUS 2ND SUB          1250103019 381
8    21 1544 GST              ERASMUS 2ND SUB          1250103021 ERASMUS 2ND SUB LOT/SEC-2 1 -BLK/RG-8 110 DEEP BK 2378-15

8    22 1544 G ST             ERASMUS 2ND SUB          1250103022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-8 110 DEEP BK 2378-15

8    39 1513 S 19THST    •:   ERASMUS 2ND SUB          1250103027 ERASMUS 2ND SUB LOT/SEC-39-BLK/RG-8 32.6 FT BK 2454-289

8    38 1513 S 19THST         ERASMUS 2ND SUB          1250103028 ERASMUS 2ND SUB LOT/SEC-38-BLK/RG-8 BK 2454-289

8    37 1515 S 19TH ST        ERASMUS 2ND SUB          1250103029 ERASMUS 2ND SUB LOT/SEC-37-BLK/RG-8 100 FT DEEP BK 2369-152

8    36 1517 S 19TH ST        ERASMUS 2ND SUB          1250103030 ERASMUS 2ND SUB LOT/SEC-36-BLK/RG-8 BK 2465-2363

8    35 15 S 19TH ST          ERASMUS 2ND SUB          1250103031 ERASMUS 2ND SUB LOT/SEC-35-BLK/RG-8 BK 2668-1341
8    34 S 19THST              ERASMUS 2ND SUB          1250103032 ERASMUS 2ND SUB LOT/SEC-34-BLK/RG-8 100 DEEP BK 2457-770

8    33 1525S 19THST          ERASMUS 2ND SUB          1250103033 ERASMUS 2ND SUB LOT/SEC-33-BLK/RG-8 100 DEEP BK 2626-1547 \;A

8    32 1525 S 19TH ST        ERASMUS 2ND SUB          1250103034 ERASMUS 2ND SUB LOT/SEC-32-BLK/RG-8 BK 2670-1594

8    31 1527 S 19TH ST        ERASMUS 2ND SUB          1250103035 ERASMUS 2ND SUB LOT/SEC-31-BLK/RG-8 100 DEEP BK 2369-154
8    30 1527 S 19THST         ERASMUS 2ND SUB          1250103036 ERASMUS 2ND SUB LOT/SEC-30-BLK/RG-8 100 DEEP BK 2369-154

8    29 1530 S 19THST         ERASMUS 2ND SUB          1250103037 ERASMUS 2ND SUB LOT/SEC-29-BLK/RG-8 100 DEEP BK 2365-39
8    28 1530 S 19TH ST        ERASMUS 2ND SUB          1250103038 ERASMUS 2ND SUB LOT/SEC-28-BLK/RG-8 100 DEEP BK 2365-39
                            Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 13 of 52 Page ID #19



                                                                | ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
    10     28 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
    10     29 1530 E ST   ERASMUS 2ND SUB          1250116005 241 2-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

    10     16 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
=   10     17 1530 EST    ERASMUS 2ND SUB         - 1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LTTHRU 29 BK 2561-470 &

    10     18 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
    10     19 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
    10     20 1530 E ST   ERASMUS 2ND SUB          12501 16005 2412-857 & 2452-5
                                                                           2ND   SUB   LOT/SEC-16-BLK/RG-10   LTS   LTTHRU   29   BK   2561-470   &
                                                  _              ERASMUS




    10     21 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LTTHRU 29 BK 2561-470 &
    10     22 1530 E ST   ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
    10     23 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

    10 '   24 1530 EST    ERASMUS 2ND SUB         1250116005 2412-857 & 2452-5
                                                 —           ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
    10     25 1530 E ST   ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5

                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
    10     26 1530 E ST   ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
    10     27 1530 EST    ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

    10     28 1530 EST    ERASMUS 2ND SUB             1250116003 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LCH7SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
    10     29 1530 EST    ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
    10     16 1530 E ST   ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

    10     17 1530 E ST   ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

    10     18 1530 EST    ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

    10     19 1530 EST    ERASMUS 2ND SUB        j 12501 16005 2412-857 & 2452-5
                                                                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

    10     20 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                   """        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
    10     21 1530 EST    ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                          Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 14 of 52 Page ID #20

                                                                                                                      Q;    3b'1 ^1
                                                                                                                        1
                                                                 [ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   20 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                               — ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   21 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5                                                      •
                                                                 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
10   22 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   23 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5        . .   .   .
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   24 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   25 1530 EST        ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                ~ ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   26 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   27 1530 E ST   ,   ERASMUS 2ND S! IB          1250116005 2.412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 2S BK 2551-470 &
10   28 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-13-BLK/RG-10 LTS LT THRU 29 BK 2551-470 &
10   29 1520 EST        ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   16 1530 E ST       ERASMUS 2ND SUB            1 2501 1 6005 24 1 2-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &               •
10   17 1530 EST        ERASMUS 2ND SUB            1200116005 2412-857 & 2452-5                      .
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LTTHRU 29 BK 2561-470 &
10   18 1530 EST        ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   19 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                            2ND SUB    LOT/SEC-1 6-BLK/RG-10 ITS   LT THRU   29   BK 2561-470 &




10   20 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-357 & 2452-5
                                               —           '      ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   21 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-170 &
10   22 1530 E ST       ERASMUS 2ND SUB            12501 16005 2412-857 & 2452-5
                                               ,                " ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LTTHRU 29 BK 2561-470 & .
10   23 1530 EST        ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   24 1530 EST        ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                   —-          - ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &


10   25 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   26 1530 E ST       ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   27 1530 EST    r ERASMUS 2ND SUB ; :          1250116005 2412-857 & 2452-5
                     Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 15 of 52 Page ID #21

                                                                                                                   C, 3.1 75 L/
                                                               [ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS IT THRU 29 BK 2561-470 &
10   26 1630 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         r :    ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-.10 LTS LTTHRU 29 BK 2561-470 &
10   27 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   28 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                             "                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK'2561-470 &      .
10   29 1530 E ST   ERASMUS 2ND SUB          1250116005 2412^857 & 2452-5 V                                            5       \

                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   16 1530 E ST   ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                             "                 " ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG?1 0 LTS LTTHRU 29 BK 2561-470 &«
10   17 1530 EST    ERASMUS 2ND SUB          1 250 1 1 6005 241 2-857 & 2452-5                               7
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   18 1530 E ST   ERASMUS 2ND SUB              1250116005 2412-857 8. 2452-5
                                                      :     ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   19 1530 EST    ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   20 1530 E ST   ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                             —                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   21 1530 EST    ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   22 1530 EST    ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LTTHRU 29 BK 2561-470
10   23 1530 EST    ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5                                              >
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LTTHRU 29 BK 2561-470 &
10   24 1530 EST    ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   25 1530 E ST   ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
iO   26 1530 E ST   ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                            ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   27 1530 EST    ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5       ^y"
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   28 1530 E ST   ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                     "          ERASMUS 2ND SUB LOT/SEC-16-8LK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   29 1530 EST    ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5       '                                 ' .S: .
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   16 1530 EST    ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   17 1530 EST    ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   18 1530 EST    ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                         ^      ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   19 1530 EST    ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                  Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 16 of 52 Page ID #22


                                                                                                                                Ci3l-75L/
13    24 1531 D ST              ERASMUS 2ND SUB          1240332036 ERASMUS 2ND SUB LOT7SEC^4-BLK/RG-13 BK 2361-1172
13    23 1535 D ST              ERASMUS 2ND SUB          1240332037 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-13 BK 2361-1172
13    22 1535 D ST              ERASMUS 2ND SUB          1240332038 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-13 BK 2361-1172
13    21 D ST                   ERASMUS 2ND SUB           1240332039 ERASMUS 2ND SUB LOT/SEC-21-BLK/RG-1 3 2505-1345
                          T

13    20 1551 D ST            " ERASMUS 2ND SUB          1240332040 ERASMUS 2ND SUB LOT/SEC-2Q-BLK/RG-13 2505-1345      ;
12    16 1530 D ST              ERASMUS 2ND SUB           1240333016 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-12 BK 2392-676
12    17 1530 D ST              EfoSMUS2NOSUB             1240333017 ERftSMU?2ND jSUDI^EC|l7-BLK/R^
12    18 1530 D ST              ERASMUS 2ND SUB           1240333018 ERASMUS 2ND SUB LOT/SEC-18-BLK/RG-12 BK 2392-676
12    19 D ST                   ERASMUS 2ND, SUB          1240333019 ERASMUS 2ND SUB LOT/SEC-19-BLK/RG-12 2505-1345
12    20 1536 D ST              ERASMUS 2ND SUB           1240333020 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-12 LOTS 20 & 21 BK 2362-1888
12    21 1536 D ST              ERASMUS 2ND SUB           1240333020 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-12 LOTS 20 & 21 BK 2362-1888
12    22 D ST                   ERASMUS 2ND SUB           1240333022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-1 2 2505-1345
12    29 1529 S 17TH ST         ERASMUS 2ND SUB           1240333038 ERASMUS2ND SUB LOT/SEC-29-BLK/RG-12 2505-1345
12    28 1533 S 17THST          ERASMUS 2ND SUB           1240333039 ERASMUS 2ND SUB LOT/SEC-28-BLK/RG-12 BK2392-591
12    27 1533 S 17THST          ERASMUS 2ND SUB           1240333040 ERASMUS 2ND SUB LOT/SEC-27-BLK/RG-12 BK2392-591
12    26 1535 S 17THST          ERASMUS 2ND SUB           1240333041 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-12 BK 2456-591
12    25 1537 S 17THST          ERASMUS 2ND SUB           1240333042 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-12 BK 2442-112
11    16 DR MR LEMONS           ERASMUS 2ND SUB           1240334053 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-11
11    17 1532 S 17THST          ERASMUS 2ND SUB           1240334017 ERASMUS 2ND SUB LOT/SEC-17-BLK/RG-11 BK 2450-160
11    18 1534 S 17THST          ERASMUS 2ND SUB           1240334018 ERASMUS 2ND SUB LOT/SEC-18-BLK/RG-11 BK 2441-1514
11    19 1534 S 17TH ST         ERASMUS 2ND SUB           1240334019 ERASMUS 2ND SUB LOT/SEC-19-BLK/RG-11 BK 2441-1514
11    20 1534 S 17TH ST         ERASMUS 2ND SUB           1240334020 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-1 1 BK 2441-1514
!11   21 S17THST                ERASMUS 2ND SUB : ; ?     1240334021 ERASMUS 2ND SUB LOT/SEC-21-BLK'RG-11 2505-1345         :
11    22 1540 S 17THST          ERASMUS 2ND SUB           1240334022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-1 1 2505-1345
11    29 E ST                   ERASMUS 2ND SUB           1240334038 ERASMUS 2ND SUB LOT/SEC-29-BLK/RG-1 1 BK 2651-1 164
11    28 1537 E ST              ERASMUS 2ND SUB           1240334039 ERASMUS 2ND SUB LOT/SEC-28-BLK/RG-1 1 BK 2444-1062
11    27 1537 E ST              ERASMUS 2ND SUB           1240334040 ERASMUS 2ND SUB LOT/SEC-27-BLK/RG-1 1 BK 2444-1 062
11    26 1537 EST               ERASMUS 2ND SUB           1240334041 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-1 1 BK 2444-1062
11    25 1539 EST               ERASMUS 2ND SUB           1240334042 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-1 1 2496-1873            V
11    24 1543 EST               ERASMUS 2ND SUB           1240334043 ERASMUS 2ND SUB LOT/SEC-24-BLK/RG-11 BK 2453-1085
11    23 1541 S 17TH ST       ^ ERASMUS 2ND; SUB          1240334044 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-11 BK 2453-1085
                                                                     ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    16 1530 EST               ERASMUS 2ND SUB           1250116005 2412-857 & 2452-5
                                                                    " ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
10    17 1530 EST               ERASMUS 2ND SUB           12501 16005 2412-857 & 2452-5   :
                                 Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 17 of 52 Page ID #23



4      26 1505 GAY AVE         ERASMUS 5TH SUB                 1240312104 ERASMUS 5TH SUB LOT/SEC-26-BLK/RG-4 NWLY 17.58FT
                               RICHARDSONS SUBD OFLT 57L
 5     72 RUSSELL AVE          SURV111    S                    1240312110 R|CJHARDSONS .SUBD OFLT 57L SURV 111 LOT/SEC-72-BLK/RG-5 NW 17.75FT
16      1 1420 WILFORD AVE     ERASMUS 2ND SUB                 1240329001 ERASMUS 2ND SUB LOT/SEC-1 -BLK/RG-1 6 2561-470
16      2 1420 WILFORD AVE     ERASMUS 2ND SUB,            '   1240329002 ERASMUS 2NDSUB LOT/SEC-2-BLK/RG-16 2505-1345
16      3 WILFORD AVE          ERASMUS 2ND SUB                 1240329003 ERASMUS 2ND SUB LOT/SEC-3-BLK/RG-16 BK 2649-33
16      4 1428 WILFORD AVE    . ERASMUS 2ND SUB                1240329004 EI^SMUS 2ND SUp.LOT7SEC-4-BLK/RG-16 2505-1345
16      5 WILFORD AVE          ERASMUS 2ND SUB                 1240329014 ERASMUS 2ND SUB LOT/SEC-5-BLK/RG-16 LOTS 5 & 6 BK 2474-430
16      6 WILFORD AVE         f ERASMUS 2ND SUB                1240329014 ERASMUS 2ND SUB LOT/SEC-5-BLK/RG-16 LOTS 5 & 6 BK 2474-430

16      5 WILFORD AVE          ERASMUS 2ND SUB                 1240329014 ERASMUS 2ND SUB LOT/S EC-5-BLK/RG-1 6 LOTS 5 & 6 BK 2474-430
16     ;S6 WILFORD AVE .       ERASMUS 2ND SUB                 1240329014 ERASMUS 2ND SUB LOT/SEC-5-BLK/RG-16 LOTS 5 & 6 BK 2474-430
16     10 1507 S 17THST        ERASMUS 2ND SUB                 1240329010 ERASMUS 2ND SUB LOT/SEC-1 0-BLK/RG-1 6 2561-470
16     11 1507 S 15THST        ERASMUS 2ND SUB                 1240329011 ERASMUS 2ND SUB LOT/SEC-1 1-BLK/RG-16 2561-470
16     12 S 15TH ST            ERASMUS 2ND SUB                 1240329012 ERASMUS 2ND SUB LOT/SEC-12-BLK/RG-16 BK 2608-818
16     13 S 15THST             ERASMUS 2ND SUB                 1240329013 ERASMUS 2ND SUB LOT/SEC-13-BLK/RG-16 BK 2608-818
15      9 S 15THST             ERASMUS 2ND SUB                 1240330009 ERASMUS 2ND SUB LOT/SEC-9-BLK/RG-1 5 2505-1345
15      8 1508 S 15TH ST       ERASMUS 2ND SUB                 1240330008 ERASMUS 2ND SUB LOT/SEC-8-BLK/RG-1 5 2505-1345
15     -7 1508 S 15THST        ERASMUS 2ND SUB                 1240330007 ERASMUS 2ND SUB LOT/SEC-7-BLK/RG-1 5 2505-1345
15      6 S15THST              ERASMUS 2ND SUB                 1240330006 ERASMUS 2ND SUB LOT/SEC-6-BLK/RG-1 5 2505-1345
15     10 HOOVER ST            ERASMUS 2ND SUB                 1240330022 ERASMUS 2ND SUB LOT/SEC-1 0-BLK/RG-1 5 2505-1345
15 .   11 1521 HOOVER ST       ERASMUS 2ND SUB                 1240330021 ERASMUS 2ND SUB LOT/SEC-1 1 -BLK/RG-1 5 BK 2418-19
15     12 1521 HOOVER ST       ERASMUS 2ND SUB                 1240330020 ERASMUS 2ND SUB LOT/SEC-1 2-BLK/RG-1 5 BK 2418-19
15     13 1519 HOOVER ST       ERASMUS 2ND SUB                 1240330019 ERASMUS 2ND SUB LOT/SEC-1 3-BLK/RG-1 5 2505-1345
15     14 1515 HOOVER ST       ERASMUS 2ND SUB                 1240330018 ERASMUS 2ND SUB LOT/SEC-14-BLK/RG-15 BK 2416-1578
15     15 1515 HOOVER ST       ERASMUS 2ND SUB                 1240330017 ERASMUS 2ND SUB LOT/SEC-1 5-BLK/RG-1 5 BK 2416-1578
15     16 HOOVER ST            ERASMUS 2ND SUB                 1240330016 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-15 2505-1345
15     17 HOOVER ST            ERASMUS 2ND SUB                 1240330015 ERASMUS 2ND SUB LOT/SEC-1 7-BLK/RG-1 5 2505-1345
 4     10 1415 D ST            ERASMUS SUB AMD                 1240324017 ERASMUS SUB AMD LOT/SEC-1 0-BLK/RG-4 BK 2503-2187
 4      9 1415 D ST           5 ERASMUS SUB AMD                1240324016 ERASMUS SUB AMD LOT/SEC-9-BLK/RG-4 BK 2503-2187
 4      8 LAWRENCE AVE         ERASMUS SUB AMD                 1240324015 ERASMUS SUB AMD LOT/SEC-8-BLK/RG-4 BK 2443-893
 5      8 1416 D ST            ERASMUS SUB AMD                 1240325008 ERASMUS SUB AMD LOT/SEC-8-BLK/RG-5 2505-1345
 5      7 1416 D ST            ERASMUS SUB AMD                 1240325007 ERASMUS SUB AMD LOT/S EC-7-BLK/RG-5 2505-1345
 5      6 1410 D ST           ; ERASMUS SUB AMD                1240325006 ERASMUS SUB AMD LOT/SEC-6-BLK/RG-5 BK 2374-826
25     10 1634 RUSSELL AVE     LONGWOOD ADD                    1240313010 LONGWOOD ADD LOT/SEC-1 0-BLK/RG-25 S 1/2 AS IN 2371-1025
25     11 1638 RUSSELL AVE   s J: LONGWOOD ADD                 1240313012 LONGWOOD ADD LOT/SEC-1 1-BLK/RG-25 SE 1/2 BK 2649-33
                              Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 18 of 52 Page ID #24

                                                                                                                     q^vi5L/

                                                        '        (ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
 4    5 1112 S 14THST       ERASMUS 5TH SUB      , : 7: 1240312117 870 2367-1682 EXC PTIN 3247-401
                                                                  ERASMUS 5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1398
 4    8 1413 GAY AVE        ERASMUS 5TH SUB           1240312119 2365-2096 2361-501 EXC 3247-401
                                                                  ERASMUS 5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1 398
 4    9 1413 GAY AVE        ERASMUS 5TH SUB           1240312119 2365-2096 2361-501 EXC 3247-401 %
                                                                  ERASMUS 5TH SUB LOT/SEC-1 1 -BLK/RG-4 LTS 8 THRU 11 BLK 4 BK 2355-1398
 4    10 1413 GAY AVE       ERASMUS 5TH SUB           1240312119 2355-2095 2361-501 EXC 3247-401
                                                                  ERASMUS 5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1398
 4    11 1413 GAY AVE       ERASMUS 5TH SUB           1240312119 2365-2096 2361-501 EXC 3247-401                 V
                                                                  ERASMUS 5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1398
 4     8 1413 GAY AVE       ERASMUS 5TH SUB           1240312119 2365-2096 2361-501 EXC 3247-401
                                                                  ERASMUS 5TH SUB LOT/SEC-1 1 -BLK/RG-4 LTS 8 THRU 11 BLK 4 BK 2355-1398

 4     9 1413 GAY AVE       ERASMUS 5TH SUB           1240312119 2365-2096 2361-501 EXC 3247-401 v       '                           #
                                                                  ERASMUS 5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 11 BLK 4 BK 2355-1398
 4    10 1413 GAY AVE       ERASMUS 5TH SUB           1240312119 2365-2096 2361-501 EXC 3247-401
                                                                  ERASMUS5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1 398
 4    11 1413 GAY AVE       ERASMUS 5TH SUB           1240312119 2365-2096 2361-501 EXC 3247-401
 5    10 0 CENTRAL AVE      ERASMUS 5TH SUB           1240317038 ERASMUS 5TH SUB LOT/SEC-1 0-BLK/RG-5 BK 2358-622
 5    12 0 CENTRAL AVE      ERASMUS 5TH SUB           1240317094 ERASMUS 5TH SUB LOT/SEC-12-BLK/RG-5 NW 14.61 FT
 6    68 0 CENTRAL AVE      ERASMUS 5TH SUB           1240320087 ERASMUS 5TH SUB LOT/SEC-68-BLK/RG-6 BK 2403-2251
. 6   3 1404 CENTRAL AVE    RESUB OF BLK 6            1240320088 RESUB OF BLK 6 LOT/SEC-3
 6    3 1404 CENTRAL AVE    RESUB OF BLK 6            1240320088 RESUB OF BLK 6 LOT/SEC-3
      25 14 LAWRENCE AVE    ERASMUS 5TH SUB           1240320080 ERASMUS 5TH SUB LOT/SEC-25-BLK/RG-6 SELY 10FT.
                                                                  ERASMUS 5TH SUB LOT/SEC-23-BLK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT
 5    22 1413 CENTRAL AVE   ERASMUS 5TH SUB           1240317098 LOT 22 & NWLY 14.61 FT LOT 25 AS IN 2492-2183
                                                        "        ERASMUS 5TH SUB LOT/SEC-23-BLK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT
 5    23 1413 CENTRAL AVE   ERASMUS 5TH SUB           1240317003 LOT 22 & NWLY 14.61 FT LOT 25 AS IN 2492-2183
                                                                  ERASMUS 5TH SUB LOT/SEC-23-BLK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT
 5    24 1413 CENTRAL AVE   ERASMUS 5TH SUB           1240317098 LOT 22 & NWLY 14.61 FT LOT 25 AS IN 2492-2183
                                                                7 ERASMUS 5TH SUB LOT/SEC-23-BLK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT
 5    25 1413 CENTRAL AVE   ERASMUS 5TH SUB           1240317098 LOT 22 & NWLY 14.61 FT LOT 25 AS IN 2492-2183
                                                                  ERASMUS 5TH SUB LOT/SEC-1 9-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19
 4    18 1411 GAY AVE       ERASMUS 5TH SUB           1240312109 & 20 & NWLY 14.18 FT LOT 21 AS IN BK 2489-1755
                                                                  ERASMUS 5TH SUB LOT/SEC-1 9-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19
 4    19 1411 GAY AVE       ERASMUS 5TH SUB           1240312109 & 20 & NVi/LY 14.18 FT LOT 21 AS IN BK 2489-1755
                                                                  ERASMUS 5TH SUB LOT/SEC-1 9-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19
 4    20 1411 GAY AVE       ERASMUS 5TH SUB           1240312109 & 20 & NWLY 14.18 FT LOT 21 AS IN BK 2489-1755
                                                                  ERASMUS 5TH SUB LOT/SEC-1 9-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19

 4    21 1411 GAY AVE       ERASMUS 5TH SUB           1240312109 & 20 & NWLY 14.18 FT LOT 21 AS IN BK 2489-1755
 5    47 1512 GAY AVE       ERASMUS 5TH SUB           1240317090 ERASMUS 5TH SUB LOT/SEC-47-BLK/RG-5 SELY 15FT
 4    26 1505 GAY AVE       ERASMUS 5TH SUB           1240312104 ERASMUS'- 5TH SUB LOT/SEC-26-BLK/RG-4 NWLY 17.58FT
                      CaseILLINOIS
                           3:21-cv-00233
                                   CITATIONDocument 1-1 Filed 03/01/21 Page 19 of 52 Page ID #25
                                            AND COMPLAINT
                /
                                                                                                                                      0926751
                                     0926751 (2
  #r-»




                                                                                                                         . '           .                          J\/fV|                 /
 21                                  *         d       a      2         e     7         5         1
  -2                                                                                                                       DCN
 V-
                                                                                                   COMPLAINT                                                                       TWP
               COUNTY OF ST. CLAIR                                                                                                                                                 RO

               PEOPLE STATE               r^Jfty/VILLAGE OF
               OF ILLINOIS VS.            Ly>#(jN!ClPAL CORPORATION PLAINTIFF                                EAST ST LOUIS                                                         VS.

         NAME

                       (Lssll                                                     (Fire!)
         ADDRESS                                                                                                                                  EYES                    Q Female

  «r>
 TT.
           &?(                             (Street)     A\cJ  STATE
                                                                                                         dri-^iAcu
                                                                                                            ZIP                 HAIR              HEIGHT
                                                                                                                                                                          Q Male
                                                                                                                                                                         WEIGHT
 ;rr
 TT.     C%rU<S2cM                                                  lu                           Cn-io-y
 •?' DR. UC.               ^                                                                                        EXPIR. DATE                   DATE OF
                                                                                                                                                  BIRTH
                                                                                            STATE
                                                                                                        CDL

 The Undersigned states that on/*Z- I^LJj 7f„ at „/ *•*??                                                      A.M.       AjA- Defendant did unlawfully q^a&lp:
         REGISTR.                           0W«J            C«S                         £it.cK^               STATE                             YEAR                US DOT#
  li'    NO.

         MAKE                                                                                    YEAR                    COLOR

 TT
  rr,
 "J*     053       PEOESTRIAN              081        TRAIUSEMI-TRAIL       052    PASSENGER CAR                    t    COMMERCIAL MOTOR VEHICLE: YES                        NO
         009       BUS                     086        TRUCK TRACTOR         060    RECREATIONAL VEH.                \j PLACARCEO HAZ. MATERIAL                    YES         NO
         043       MOTORCYCLE                         OTHER COOEiS).                                                ;    16 OR MORE PASS. VEHICLE:                YES         NO

 Upon o.Public Highway, » other Location, Specifically                                                                                            V
   0/T/7^J                        C'~kt c/> 2*$}~ £>i Costf /rf
 Located in the County and Stale Aforesaid andffid Then and There Commit the Following OHense
                                                                                                                                                                    —'t-rt'tf
                                                                                                                                                                   URBAN DISTRICT

                                                                         I.V.C.62S ILCS 5/ :
                   3-707 OPERATING UNINSURED VEHICLE                                                   1 1 -502 (        ) ILLEGAL TRANSPORTATION ALCOHOL
                   6-101 NO VALID DRIVER'S LICENSE                                                     11-601(3) FAILURE TO REDUCE SPEED/ACCIDENT
 -.•}              6-303(          J DRIVING WHILE UCENSE SUSPENDED/REVOKED                            11 -601(b) SPEEDING                  MPH IN A .             MPH ZONE

 'w                 11-305 DISOBEYING TRAFFIC CONTROL DEVICE                                           11-709 (          ) IMPROPER LANE USAGE
                    1 1-501(a) (      ) DRIVING UNDER INaUENCE                                         12-603.1 FAILURE TO WEAR SEAT BELT (                        )D<       )P
 5        Dilcs ^Cocal ordinance                               CH.                    ACT                           /SEC          $ &>-?*
          NATURE OF OFFENSE                                         Or- C*Mu f°                                                            <:       AA«Ai*St                        ^
                                          or-                       /U»wXi
   .. ACCIDENT TYPE:                     DRIVER INJURY ONLY CD PROPERTY DAMAGE                    PERSONAL INJURY    FATAL REP. NO. ' QT COl'tfC A
  •£• ROAD CONDITIONS:                   WET                O DRY                                 SNOW           ICE              fA f° $jA-|
 ,rr.
                VISIBILITY:              DAY                         NIGHT                        RAIN                         SNOW             O FOG                   CLEAR
                METHOD:       0.E3H.H.RA0AR                    1. 0 PL CAR                  2.    RADAR                 3-D A CRAFT 4.            MARKED 5.D VASCAR
  S                           6. DC. SIGNED                   7.     ASSIST                 8.    ACCIDENT                                 9.     OTHER          IO.DLIDAR
  —      NOTATIONS."


                                                                                                                                                                        fullamt
          METHOD OF RELEASE (see mkwia portion, back side ot GokJ copy)
                                                                                                                                                                        l«
 -«».          1. CASH $                                   CURRENCY %                                    E BAIL S                                  AUTH#

  £-«          2. IL DRIVERS LICENSE               3. BOND CARD I                                                        ISSUED BY
 .ft
  rn           4. BOND POSTED ON TICKET                                                          5. NO BOND CONFINED AT _
  TT,

               6. NOTICE TO APPEAR                  7. PROMISE TO COMPLY          8. INDIVIDUAL BOND (FULL) AMOUNT $
          WITHOUT ADMITTING GUILT, I promise to comply with the terms of this Ticket and Release.

         SIGNATURE X
  II'     CIRCUIT COURT LOCATION AND DATE
  S
          ADDRESS/
                                      la               fiA                  ^                                                                   -^LAAx-J
          COURTHOUSE
  ir
  x-
          CITY     felKu/Xk.                                  ZIP trWlX)                          IL           ON         p/r/y >T g-QP €'
 Ljj
  it
 .2L-
                 COURT APPEARANCE REQUIRED                                            |^NO COURT APPEARANCE REQUIRED
 'y                                                 See instructions on top portion, b                                         old copy
 -4kW



Under penalties as provided by law tor (else certification pursuant to Section 1-1/9 of fce Code of Civil ProV>dure and perjury pursuant to Section 32-2
of the Criminal Code of 20!2, the undersigned certifies that //a statemj^lfTs^ /orttyn this installment are trie and correct.                                .


                                                                                                              2                   ^>,SF           I.D. NO.
Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 20 of 52 Page ID #26




                                                          ,\
                                                     \j           &rn,FJLEo
                                                                  Si- CLAIR c
                                                 7                         UUNTy

                                                                  Kb oszozi


                                                                        ,jsmrMmvi




       EXHIBIT A
                                          Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 21 of 52 Page ID #27


                                                                                                                                q ^^'1-5 I
Bloc Lot Address                         Subdivision         Parcel Number     Legal Description
         3   58 FALLING SPRINGS RD       COMMONFIELDSCONTD         1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-448
         3   58 FALLING SPRINGS RD       COMMONFIELDSCONTD         1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PTAS IN BK 302-449
         3   58 FALLING SPRINGS RD       COMMONFIELDSCONTD         1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PTAS IN BK 302-450
         3   58 FALLING SPRINGS RD       COMMONFIELDSCONTD         1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-451
         3   58 FALUNG SPRINGS RD        COMMONFIELDSCONTD         1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PTAS IN BK 302-452
         3   58 FALLING SPRINGS RD       COMMONFIELDSCONTD         1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PTAS IN BK 302-453
         3   58 FALLING SPRINGS RD       COMMONFIELDSCONTD         1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-454
         7    2 1400-1402 S 14TH ST      ERASMUS 5TH SUB           1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5 AXXXXXXXX
         7    3 1400-1402 S 14TH ST      ERASMUS 5TH SUB           1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5 AXXXXXXXX
         7   4 1400-1402 S 14TH ST       ERASMUS 5TH SUB           1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5 AXXXXXXXX
         7   5 1400-1402 S14TH ST        ERASMUS 5TH SUB           1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5 AXXXXXXXX
         6   13 1401 LAWRENCE AVE        RESUB OF BLK 6            1240320086 RESUB OF BLK 6 LOT/SEC-13
         6   13 1401 LAWRENCE AVE        RESUB OF BLK 6            1240320086 RESUB OF BLK 6 LOT/SEC-13
         6    1 1400 CENTRAL AVE         RESUB OF BLK 6            1240320085 RESUB OF BLK 6 LOT/SEC-1 DOC AXXXXXXXX
         5   5 1214 S 14THST             ERASMUS 5TH SUB           1240317108 AXXXXXXXX
 *       5   6 1214 S 14THST             ERASMUS 5TH SUB           1240317108 AXXXXXXXX
         5   7 1214S14THST               ERASMUS 5TH SUB           1240317108 AXXXXXXXX
         5   8 1214 S 14TH ST            ERASMUS 5TH SUB           1240317108 AXXXXXXXX
> PSg an £                       202 1   ERASMUS 5TH SUB           1240317108 AXXXXXXXX
                                                                               ERASMUS 5TH SUB LOT/SEC-1-BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
         4    1 1112 S 14THST            ERASMUS 5TH SUB           1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                               ERASMUS 5TH SUB LOT/SEC-1-BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
     .   4   2 1112S 14THST              ERASMUS 5TH SUB           1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                               ERASMUS 5TH SUB LOT/SEC-1-BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
         4   3 1112 S 14TH ST            ERASMUS 5TH SUB           1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                               ERASMUS 5TH SUB LOT/SEC-1-BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
         4   4 1112 S 14TH ST            ERASMUS 5TH SUB           1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                               ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
         4   5 1112 S 14TH ST            ERASMUS 5TH SUB           1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                             i ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
         4   1 1112 S 14THST             ERASMUS 5TH SUB           1240312117 870 236W682 EXC^IN 3247-401
                                                                               ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
         4   2 1112 S 14TH ST            ERASMUS 5TH SUB           12403121 17 870 2367-1682 EXC PT IN 3247-401
                                                                               ERASMUS 5TH SUB LOT/SEC-1-BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
 .       4   3 1112 S 14TH ST            ERASMUS 5TH SUB           1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                              ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
         4   4 1112 S 14THST             ERASMUS 5TH SUB           12403121 17 870 2367-1682 EXC PT IN 3247-401
                                     Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 22 of 52 Page ID #28


                                                                                                                                              I
                                                                              I ERASMUS 5TH SUB LOT/SEC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
  6   36 1427 LAWRENCE AVE         ERASMUS 5TH SUB             1240320107 12.5 FT OF SE 63 FT BLK 6 AXXXXXXXX
                                                                             ~ ERASMUS 5TH SUB LOT/SEC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
  6   37 1427 LAWRENCE AVE         ERASMUS 5TH SUB             1240320107 12.5 FT OF SE 63 FT BLK 6 AXXXXXXXX    :                       V
                                                                              ERASMUS 5TH SUB LOT/SEC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
  6   38 1427 LAWRENCE AVE         ERASMUS 5TH SUB             1240320107 12.5 FT OF SE 63 FT BLK 6 AXXXXXXXX
                                                                 '            ERASMUS 5TH SUB LOT/SEC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
  6   39 1427 LAWRENCE AVE         ERASMUS 5TH SUB             1240320107 12.5 FT OF SE 63 FT BLK 6 AXXXXXXXX
                                                                              ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
  6   40 1303 S 16TH ST            ERASMUS 5TH SUB             1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                               r: : •.   ~ ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-6NE 15087 FT LT 40 & ALL LTS 41
  6   41 1303 S 16TH ST            ERASMUS 5TH SUB             1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                              ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
  6   42 1303 S 16TH ST            ERASMUS 5TH SUB             1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                              ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
  6   43 1303 S 16TH ST            ERASMUS 5TH SUB             1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                              ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
  6   44 1303 S 16TH ST            ERASMUS 5TH SUB             1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                              ERASMUS 5TH SUB LOT/SEC-40-BLK/RG-5 LOTS 41 & 42 & LOT 40 EXC NWLY
  5   40 1213 S 16THST             ERASMUS 5TH SUB             1240317102 2.49FT OF SWLY 5.63FT
                                                                              ERASMUS 5TH SUB LOT/SEC-40-BLK/RG-5 LOTS 41 & 42 & LOT 40 EXC NWLY
  5   41 1213 S 16TH ST            ERASMUS 5TH SUB             1240317102 2.49FT OF SWLY 5.63FT
                                                                              ERASMUS 5TH SUB LOT/SEC-40-BLK/RG-5 LOTS 41 & 42 & LOT 40 EXC NWLY
  5   42 1213 S 16TH ST            ERASMUS 5TH SUB             1240317102 2.49FT OF SWLY 5.63FT

                                   ERASMUS 5TH SUB             1240317064 ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-5 BK 2352-1179
—M                  'CG,-£:On 1
  4   32 1523 GAY AVE              ERASMUS 5TH SUB             1240312113 AXXXXXXXX
  4   33 1523 GAY AVE              ERASMUS 5TH SUB             1240312113 AXXXXXXXX
  4   34 1523 GAY AVE              ERASMUS 5TH SUB             1240312113 AXXXXXXXX
 4    35 1523 GAY AVE              ERASMUS 5TH SUB             1240312113 AXXXXXXXX
 4    36 1523 GAY AVE         .    ERASMUS 5TH SUB             1240312113 AXXXXXXXX
                                   RICHARDSONS SUBD OFLT 57L                  RICHARDSONS SUBD OFLT 57L SURV 1 1 1 LOT/SEC-76-BLK/RG-5 LOTS 76 77
  5   75 1546 RUSSELL AVE          SURV 111                    1240312087 & SELY 19.25 FT OF LOT 75 DOC AXXXXXXXX
                                   RICHARDSONS SUBD OFLT 57L             .    RICHARDSONS SUBD OFLT57L SURV 41 1 LOT/SEC-76-BLK/RG-5 LOTS 76 77
  5   76 1546 RUSSELL AVE          SURV 111                    1240312087 & SELY 19 25 FT OF LOT 75 DOC A6i888457
                                   RICHARDSONS SUBD OFLT 57L                  RICHARDSONS SUBD OFLT 57L SURV 111 LOT/SEC-76-BLK/RG-5 LOTS 76 77
  5   77 1546 RUSSELL AVE          SURV 111                    1240312087 & SELY 19.25 FT OF LOT 75 DOC AXXXXXXXX
 4    32 1125 S 16THST             ERASMUS 5TH SUB             12403121 12 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG-4 NW 16FT LTS 32 THRU 36
 4    33 1125 S 16THST             ERASMUS 5TH SUB             1240312112 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG-4 NW 16FT LTS 32 THRU 36
 4    34 112SS16THST              ' ERASMUS 5TH SUB            1240312112 ERASMUS 5TH SUB LOT/SEC-32-BLK/RCF4 NW 16FT LTS 32T"HRU 36
 4    35 1125 S 16THST             ERASMUS 5TH SUB             12403121 12 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG-4 NW 16FT LTS 32 THRU 36
! 4   36 1125S 16THST              ERASMUS 5TH SUB             1240312112 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG^ NW 16FT LTS 32 THRU>36
                                       Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 23 of 52 Page ID #29


                                                                                                                                           I
     3     1 1613 WILFORD AVE         ERASMUS 2ND SUB            1240325026 3A02472545
     3 i 2 1613 WILFORD AVE           ERASMUS 2ND SUB            1240325026 3 AXXXXXXXX
     3     3 1613 WILFORD AVE         ERASMUS 2ND SUB            1240325026 3A02472545
     5;1 1630 LAWRENCE AVE            ERASMUS SUB AMD            1240325032 AXXXXXXXX
     5     2 1630 LAWRENCE AVE        ERASMUS SUB AMD            1240325032 AXXXXXXXX
:    5     3 1630 LAWRENCE AVE        ERASMUS SUB AMD           : 1240325032 AXXXXXXXX
     5     4 1630 LAWRENCE AVE        ERASMUS SUB AMD            1240325032 AXXXXXXXX
     5     5 1630 LAWRENCE AVE        ERASMUS SOB AMD       !    1240325032 AXXXXXXXX
                                      RESUB OF PT BLK F
          18 1635 LAWRENCE AVE        OFCENTRAL PLACE# 3 M       1240321064 RESUB OF PT BLK F OFCENTRAL PLACE # 3 M LOT/SEC-18 AXXXXXXXX
                                      RESUB OF PT BLK F
           8 1632 CENTRAL AVE         OFCENTRAL PLACE # 3 M      1240321056 RESUB OF PT BLK F OFCENTRAL PLACE # 3 M LOT/SEC-8 AXXXXXXXX
                                                                            LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25    17 1601 GAY AVE             LONGWOOD ADD               1240313043 AXXXXXXXX
                                                                            LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25    18 1601 GAY AVE             LONGWOOD ADD               1240313043 A01 926047
                                                                             LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25    19 1601 GAY AVE             LONGWOOD ADD               1240313043 AXXXXXXXX
                                                                            LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25    20 1601 GAY AVE             LONGWOOD ADD               1240313043 AXXXXXXXX
                                                                            LONGWOOD ADD LTS 18 THRU 28 8 NW 25 FT OF LT 17 BLK 25 DOC
    25 -r 21 1601 GAY AVE             LONGWOOD ADD               1240313043 A01 926047
                                                                            LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    Sc aril Mte :   G2/O3/2021
    25    22 1601 GAY AVE             LONGWOOD ADD               1240313043 A01 926047
                                                                            LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25    23 1601 GAY AVE             LONGWOOD ADD               1240313043 AXXXXXXXX
                                                                            LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25   124 1601 GAY AVE             LONGWOOD ADD      1        1240313043 A01 926047;        :   1   i   ;;
                                                                            LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25    25 1601 GAY AVE             LONGWOOD ADD               1240313043 A01 926047
                                                                            LONGWOOD ADD LTS 18 THRU 28 & NW 25 FTOFiLT 17 BLK 25 DOC
    25   126 1601 GAY AVE     ,       LONGWOOD ADD ;             124031,3043 A01 926047
                                                                            LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25    27 1601 GAY AVE             LONGWOOD ADD               1240313043 AXXXXXXXX
                                                                            LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
    25    28 1601 GAY AVE             LONGWOOD ADD               1240313043 A01 926047

    13    16 1536 S 16TH ST           ERASMUS 2ND SUB            1240332016 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 3 BK 2459-408
    13   :17 1536S16THST          i   ERASMUS 2NDSUB            11240332017 ERASMUS 2ND SUB LOT/SEC-1 7-BLK/RG-1 3 BK 2613-1551
    13    18 1538 S 16THST            ERASMUS 2ND SUB            1240332018 ERASMUS 2ND SUB LOT/SEC-1 8-BLK/RG-1 3 2360-2140
    13    19 S16THST     f            ERASMUS 2ND SUB            1240332019 ERASMUS 2ND SUB LOT/SEC-19-BLK/RG-13 BK 2591-1 199
    13    25 1531 D ST                ERASMUS 2ND SUB            1240332035 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-13 BK 2361-1 172
                           Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 24 of 52 Page ID #30


                                                                                                                       q"3UT5 I
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   18 1530 EST          ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                ~~                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   19 1530 EST         ERASMUS 2ND SUB             12501 16005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   20 1530 EST          ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                Ti           :     ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   21 1530 EST          ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   22 1530 E ST         ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   23 1530 E ST        ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   24 1530 E ST         ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
10   25 1530 EST          ERASMUS 2ND SUB            1250116095 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   26 1530 EST          ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   27 1530 EST         ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   28 1530 EST          ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   29 1530 EST         ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
?0 an16 Mo%:S-p2/08/2021 ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   17 1530 EST         ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   18 1530 EST         ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   19 1530 E ST         ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   20 1530 EST          ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LTTHRU 29 BK 2561-470 &
10   21 1530 EST         ERASMUS 2ND SUBg            1250116005 2412-857 & 2452-5
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   22 1530 E ST        ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                              ~ ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   23 1530 EST         ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5        t
                                                                   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   24 1530 E ST        ERASMUS 2ND SUB             1250116005 2412-857 & 2452-5
                                                                 ;i ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561 -470 &
10   25 1530 EST         ERASMUS 2ND SUB        •    1250116005 2412-857 & 2452-5
                                 Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 25 of 52 Page ID #31


                                                                                                                            q 9 075 1
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   20 1530 E ST              ERASMUS 2ND SUB              1 2501 1 6005 24 1 2-857 & 2452-5
                                                                     ~ ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   21 1530 EST               ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   22 1530 EST               ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                        ; ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   23 1530 EST               ERASMUS 2ND SUB                    16005 2412-857 & 2452-5       '   «9
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   24 1530 E ST              ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                            "            ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   25 1530 EST               ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   26 1530 E ST              ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   27 1530 EST               ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   28 1530 E ST              ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                        ~~               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   29 1530 E ST              ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   16 1530 EST               ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                        "            ~ ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   17 1530 EST               ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
%       153C7E        08/ 2021 ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   19 1530 EST               ERASMUS 2ND SUB              12501 16005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   20 1530 E ST              ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   21 1530 E ST              ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   22 1530 EST               ERASMUS 2ND SUB              125011 6005 241 2-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   23 1530 E ST I            ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   24 1530 EST               ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   25 1530 EST               ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   26 1530 E ST              ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   27 1530 EST               ERASMUS 2ND SUB              12501 16005 2412-857 & 2452-5
                               Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 26 of 52 Page ID #32



                                                                      [ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     22 1530 EST            ERASMUS 2ND SUB            12501 16005 2412-857 & 2452-5
                                                                     — ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     23 1530 E ST           ERASMUS 2ND SUB            12501 16005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     24 1530 E ST           ERASMUS 2ND SUB            12501 16005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     25 1530 EST            ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
10     26 1530 E ST           ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                         —             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     27 1530 EST            ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     28 1530 E ST           ERASMUS 2ND SUB            12501 16005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LTTHRU 29 BK 2561-470 &
10     29 1530 E ST           ERASMUS 2ND SUB            12501 16005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     16 1530 E ST           ERASMUS 2ND SUB            12501 16005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10 '   17 1530 E ST           ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5        :•           - a
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     18 1530 EST            ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                     / ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     "19 1530 EST           ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
m 3 red :t53££ sf>2/08/2021   ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
10     21 1530 EST            ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     22 1530 E ST           ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     23 1530 EST            ERASMUS 2ND SUB            1250116005 2412-857 8.2452-5

                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 8.
10     24 1530 E ST           ERASMUS 2ND SUB            1 250 1 1 6005 241 2-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10.LTS LT THRU 29 BK 2561-470 &
10     25 1530 EST            ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5 -
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     26 1530 E ST           ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                     ~           :     ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     27 1530 E ST           ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     28 1530 EST            ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                       ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     29 1530 EST            ERASMUS 2ND SUB            12501 16005 2412-857 & 2452-5
                                   Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 27 of 52 Page ID #33


                                                                                                                                           W7 5l
    8     27 1533 S 19TH ST      ERASMUS 2ND SUB              1250103039 ERASMUS 2ND SUB LOT/SEC-27-BLK/RG-8 100 DEEP BK 2369-153
    8     26 1533 S 19TH ST      ERASMUS 2ND SUB              1250103040 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-8 BK 2369-153
    8     25 1535 S 19TH ST      ERASMUS 2ND SUB              1250103041 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-8 BK 2668-1341
    8     24 GST                 ERASMUS 2ND SUB              1250103042 ERASMUS 2ND SUB LOT/SEC-24-BLK/RG-8 CERT 12966 THRU 12973
    8     23 GST                 ERASMUS 2ND SUB              1250103043 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-8 CERT 12966 THRU 12973
                                                                        Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t 2C D ST               ERASMUS 2ND SUB                        Block 13, tot 20, to the north and Block 12, tot 22 to the south
                                                                        Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t 25 D ST               ERASMUS 2ND SUB                        Block 13, tot 25, to the north and Block 12, tot 16 to the south


                                                                        Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t lot D ST              ERASMUS 2ND SUB                        Block 13, tots 31-33 to the north and Block 12, lots 8-10 to the south


                                                                        Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t lot D ST              ERASMUS 2ND SUB                        Block 13, lots 36-40 to the north and Block 12, tots 1-5 to the south
                                                                        Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 10 B/t lot E ST              ERASMUS 2ND SUB                        Block 1 1 , lot 23 to the north and Block 10, lots 16-29 to the south
                                                                        Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 10 B/t lot EST               ERASMUS 2ND SUB                        Block 1 1 , tot 29 to the north and Block 10, lots 16-29 to the south


                                                                        Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 10 B/t lot E ST              ERASMUS 2ND SUB                        Block 11, tots 35-37 to the north and Block 10, lots 8-10 to the south


                                                                        Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t^0 B/t'lol 'iaSTe ' 0ii/ua/202! ERASMUS 2ND SUB                      Block 11, tots 40-44 to the north and Block 10, tots 1-5 to the south '
                                                                        Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 9 ; B/t tot F ST             ERASMUS 2ND SUB                        Block 10, tots 35-37 to the north and Block 9, lot 10 to the south


                                                                       J Public right of way, known as S 19th Street, west of Wilford Avenue which sits
B/t 8 i B/t lot 5 19TH ST        ERASMUS 2ND SUB                         between Block 8, tots 40-43 to the north and Block 9, tot 1 to the south


                                                                        Public right of way, known as S 19th Street, west of Lawrence Avenue which sits
B/t 9 i B/t lot S 19TH ST        ERASMUS SUB AMD                        between Block 9, tots 9-15 to the north and Block 10 lots 1-8 to the south


                               . CENTRAL PL #3RESUBBLKE&                Public right of way, known as S 19th Street, west of Central Avenue which sits
B/t 1 ; B/t lot S 19TH ST        ERASMUS AM                             between Block 2, tot 33 to the north and Block 2 Jot 39 to the south


                                 CENTRAL PL #3RESUB BLK E &             Public right of way, known as S 19th Street, west of Central Avenue which sits
B/t E , B/t lot S 19TH ST        ERASMUS AM                             between Block E, lot 16 to the north and Block D lot 254 to the south
                                 AMENDED AND APT                        Public right of way, known as S 19th Street, west of Gay Avenue which sits between
B/l B   B/t lol S 19TH ST        RESUBDIVISION PLAT OF B                Block B, tot 17 to the north and Block C, tot 1 to the south
                                  Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 28 of 52 Page ID #34


                                                                                                                       q 31/75
                                                                 :     (ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 1 1
     9    10 1413 S 19THST       ERASMUS SUB AMD           1250102031 &NELY 20 FT LOT 9 AS IN 2492-660
                                                                       ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 11
     9    11 1413 S 19THST       ERASMUS SUB AMD           1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                                       ~   ~    ~     " ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 11
     9     9 1413 S 19TH ST      ERASMUS SUB AMD           1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                                                       ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 11
     9    10 1413 S 19THST       ERASMUS SUB AMD           1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                                       ~             — ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 1 1
     9    11 1413 S 19TH ST      ERASMUS SUB AMD           1250102031 & NELY 20 FT LOT 9 AS IN 2492-660

     9     8 GST                 ERASMUS SUB AMD           1250102008 ERASMUS SUB AMD LOT/SEC-8-BLK/RG-9 BK 2561-465
     9     6 1410 GST            ERASMUS SUB AMD           1250102006 ERASMUS SUB AMD LOT/SEC-6-BLK/RG-9 BK 2561-898
     9    14 LAWRENCE AVE        ERASMUS SUB AMD           125010201 1 ERASMUS SUB AMD LOT/SEC-1 4-BLK/RG-9 BK 2561-465
f                                ERASMUS 6TH SUB
     3    : 4 1945 WILFORD AVE                             1250106021 ERASMUS 6TH SUB LOT/SEC-5-BLK/RG-3 LOTS 4 & 5 BK 2717-2363
           5 1945 WILFORD AVE    ERASMUS 6TH SUB           1250106021 ERASMUS 6TH SUB LOT/SEC-5-BLK/RG-3 LOTS 4 & 5 BK 2717-2363
    :S'    3 1ST                 ERASMUS 6TH SUB           1250106019 ERASMUS 6TH SUB LOT/SEC-3-BLK/RG-3 BK 2717-2363
    12     4 1ST                 ERASMUS SUB AMD           1250106004 ERASMUS SUB AMD LOT/SEC-4-BLK/RG-1 2 BK 2331-1 131

    12     3 1ST                 ERASMUS SUB AMD           1250106003 ERASMUS SUB AMD LOT/SEC-3-BLK/RG-1 2 BK 2331-1131
    12     2 1ST                 ERASMUS SUB AMD           1250106002 ERASMUS SUB AMD LOT/SEC-2-BLK/RG-12 BK 2331-1131
    12     1 1ST                 ERASMUS SUB AMD           1250106001 ERASMUS SUB AMD LOT/SEC-1 -BLK/RG-1 2 BK 2331-1131



    Scan Date:      02/08/2021
                                           Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 29 of 52 Page ID #35




                                                                             Public right of way, known as S 19th Street, west of Russell Avenue which sits
B/t 3 i B/t lot S 19TH ST                ERASMUS 3RD SUB                     between Block 3, lot 23 to the north and Block 4, lots 69-71 to the south


                                                                             Public right of way, known as F Street, west of Lawrence Avenue which sits between
B/t 5 ; B/t lol F ST                     ERASMUS 2ND SUB                     Block 5, lots 7-9 to the north and Block 6, lots 1-3 to the south


                                                                             Public right of way, known as F Street, west of Lawrence Avenue which sits between
B/t 7 ; B/t lol F ST                     ERASMUS SUB AMD                     Block 7, lots 9-16 to the north and Block 8, lots 1-8 to the south
                                                                             Public right of way, known as Central Avenue, at .1737 Central Avenue, Block B, lot
             In fro 1737 CENTRAL AVE     RESUB OF PT BLK B                   27    .


                                                                             Public right of way, known as E Street, west of Lawrence Avenue which sits
B/t 4: B/t lol EST                       ERASMUS 2ND SUB                     between Block 4, lots 8-9 to the north and Block 5, lots 1-2 to the south


                                                                             Public right of way, known as E Street, west of Lawrence Avenue which sits
B/t 6 ; B/t lot E ST                     ERASMUS SUB AMD                     between Block 7, lots 9-1 1 to the north and Block 7, lots 6-8 to the south
                                                                             Public right of way, known as E Street and Lawrence Avenue, at 1713 Lawrence
         2 In froi E ST & LAWRENCE AVE   ERASMUS SUB AMD                     Avenue, Block 2, lots 35-37
                                                                             Public right of way, known as Central Avenue, at 1713 Central Avenue, Block B, lot
             In froi 1713 CENTRAL AVE    RESUB OF PT BLK B                   21


        26     19 GAY AVE                LONGWOOD ADD             1240314016 LONGWOOD ADD LOT/SEC-19-BLK/RG-26 LT 19 EXC SE 10FT BK 2399-914
    :    3        1800 RUSSELL AVE       ERASMUS 3RD SUB          1240433001 ERASMUS 3RD SUB LOT/SEC-1-BLK/RG-3 2505-1345
         3      2 1800 RUSSELL AVE       ERASMUS 3RD SUB          1240433002 ERASMUS 3RD SUB LOT/SEC-2-BLK/RG-3 2505-1345
.        3     44 GAY AVE                ERASMUS 3RD SUB          1240433023 ERASMUS 3RD SUB LOT/SEC-44-BLK/RG-3 2505-1345


              266 CENTRAL AVE     —      CENTRAL PUCE NO 3        1240322006 CENTRAL PUCE NO 3 LOT/SEC-266-BLK/RG-E SE 25 FT AS IN BK 2344-1526
                                                                             CENTRAL PUCE NO 3 LOT/SEC-266-BLK/RG-E SE 30FT OF NW 65FT AS IN
              266 CENTRAL AVE            CENTRAL PUCE NO 3        1240322005 BK 2342-2312

              266 CENTRAL AVE            CENTRAL PUCE NO 3        1240322004 CENTRAL PUCE NO 3 LOT/SEC-266-BLK/RG-E NW 35 FT BK 2335-803

              265 1641 CENTRAL AVE       CENTRAL PUCE NO 3        1 240322003 CENTRAL PUCE NO 3 LOT/SEC-265-BLK/RG-E SE 25 FT 2348-833
                                                                             CENTRAL PUCE NO 3 LOT/SEC-265-BLK/RG-E SELY 30FT OF NW 65FT AS IN
              265 1702 CENTRAL AVE       CENTRAL PUCE NO 3        1240322002 BK 2349-2247


              265 1700 CENTRAL AVE       CENTRAL PUCE NO 3        1240322001 CENTRAL PUCE NO 3 LOT/SEC-265-BLK/RG-E NW 35 FT AS IN BK 2794-1531
                1 1817 WILFORD AVE       ERASMUS 2ND SUB          1250102016 ERASMUS 2ND SUB LOT/SEC-1-BLK/RG-7 BK 2425-668
         7      2 1817 WILFORD AVE       ERASMUS 2ND SUB          1250102017 ERASMUS 2ND SUB LOT/SEC-2-BLK/RG-7 BK 2425-668

         7      3 1833 WILFORD AVE       ERASMUS 2ND SUB          1250102018 ERASMUS 2ND SUB LOT/SEC-3-BLK/RG-7 BK 2399-541

         7      4 1833 WILFORD AVE       ERASMUS 2ND SUB          1250102019 ERASMUS 2ND SUB LOT/SEC-4-BLK/RG-7 BK 2399-541
                                                                              ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 1 1
         9      9 1413 S 19THST          ERASMUS SUB AMD          1 2501 02031 & NELY 20 FT LOT 9 AS IN 2492-660
                                      Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 30 of 52 Page ID #36



 9        16 1530 EST              ERASMUS 2ND SUB           1250101 047 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-9 LOTS 16 & 17 AS IN 2561-470

 9        17 1530 F ST             ERASMUS 2ND SUB           1250101047 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-9 LOTS 16 & 17AS IN2561-470

  9       18 F ST                  ERASMUS 2ND SUB           1250101018 ERASMUS 2ND SUB LOT/SEC-1 8-BLK/RG-9 2561-470

  9       19 F ST                  ERASMUS 2ND SUB           1250101019 ERASMUS 2ND SUB LOT/SEC-1 9-BLK/RG-9 2561-470

  9       20 FST                   ERASMUS 2ND SUB           1250101020 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-9 2561-470
                                   ERASMUS 2ND SUB           1250101021 ERASMUS 2ND SUB LOT/SEC-21-BLK/RG-9 BK 2444-1063        j ; S:
 ^9       21 1544 FST
  9       22 1546 F ST             ERASMUS 2ND SUB           1250101022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-9 BK 2593-516

-39       29 1533 GST              ERASMUS2ND SUB      * 3   1250101039 ERASMUS 2ND SUB LOT/SEC-29-BLK/RG-9BK2561-897

  9       28 1535 GST              ERASMUS 2ND SUB           1250101040 ERASMUS 2ND SUB LOT/SEC-28-BLK/RG-9 BK 2363-2354

  9       27 1535 GST              ERASMUS 2ND SUB           1250101041 ERASMUS; 2ND SUB LOT/SEC-27-BLK/RG-9 BK 2445-1715

  9       26 1535 GST              ERASMUS 2ND SUB           1250101042 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-9 BK 2445-1715

  9       25 1541 GST              ERASMUS 2ND SUB           1250101043 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-9 BK 2593-516

  9       24 GST                   ERASMUS 2ND SUB           1250101044 ERASMUS 2ND SUB LOT/SEC-24-BLK/RG-9 BK 2593-516

  9       23 1545 GST              ERASMUS 2ND SUB           1250101045 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-9 BK 2593-516

  8       16 GST                   ERASMUS 2ND SUB           1250103016 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-8 2555-1 127

  8       17 GST                   ERASMUS 2ND SUB           1250103017 ERASMUS 2ND SUB LOT/SEC-1 7-BLK/RG-8 2555-1127

  8       18 1500 GST              ERASMUS 2ND SUB           1250103018 ERASMUS 2ND SUB LOT/SEC-18-BLK/RG-8 110 FT DEEP BK 2375-233
                                                                       ' ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-8 LOTS 19 & 20 BK 2443-908 2541-
  8       19 1542 GST              ERASMUS 2ND SUB           1250103019 331
                                                                        ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-8 LOTS 19 & 20 BK 2443-908 2541-

  8       20 1542 GST              ERASMUS 2ND SUB           1250103019 381

  8       21 1544 GST              ERASMUS 2ND SUB           1250103021 ERASMUS 2ND SUB LOT/SEC-21-BLK/RG-8 110 DEEP BK 2378-15

  8       22 1544 GST              ERASMUS 2ND SUB           1250103022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-8 110 DEEP BK 2378-15

  8       39 1513 S 19THST     .   ERASMUS 2ND SUB           1250103027 ERASMUS 2ND SUB LOT/SEC-39-B LK/RG-8 32.6 FT BK 2454-289

  8       38 1513 S 19THST         ERASMUS 2ND SUB           1250103028 ERASMUS 2ND SUB LOT/SEC-38-BLK/RG-8 BK 2454-289

  8       37 1515S19THST           ERASMUS 2ND SUB            1250103029 ERASMUS 2ND SUB LOT/SEC-37-BLK/RG-8 100 FT DEEP BK 2369-152

  8       36 1517 S 19THST         ERASMUS 2ND SUB            1250103030 ERASMUS 2ND SUB LOT/S EC-36-BLK/RG-8 BK 2465-2363

  8       35 15 S 19THST           ERASMUS 2ND SUB            1250103031 ERASMUS 2ND SUB LOT/SEC-35-BLK/RG-8 BK 2668-1341

  8       34 S 19THST              ERASMUS 2ND SUB            1250103032 ERASMUS 2ND SUB LOT/SEC-34-BLK/RG-8 100 DEEP BK 2457-770

  8       33 1525 S 19TH ST        ERASMUS 2ND SUB            1250103033 ERASMUS 2ND SUB LOT/SEC-33-BLK/RG-8 100 DEEP BK 2626-1547

          32 1525 S 19TH ST        ERASMUS 2ND SUB            1250103034 ERASMUS 2ND SUB LOT/SEC-32-BLK/RG-8 BK 2670-1594
  8

     8    31 1527 S 19TH ST         ERASMUS 2ND SUB           1250103035 ERASMUS 2ND SUB LOT/SEC-31-BLK/RG-8 100 DEEP BK 2369-154

          30 1527 S 19TH ST         ERASMUS 2ND SUB           1250103036 ERASMUS 2ND SUB LOT/SEC-30-BLK/RG-8 100 DEEP BK 2369-154
      8

          29 1530 S 19THST          ERASMUS 2ND SUB           1250103037 ERASMUS 2ND SUB LOT/SEC-29-BLK/RG-8 100 DEEP BK 2365-39
     8

      8    28 1530 S 19TH ST        ERASMUS 2ND SUB           1250103038 ERASMUS 2ND SUB LOT/SEC-28-BLK/RG-8 100 DEEP BK 2365-39
                       Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 31 of 52 Page ID #37


                                                                                                                        clW7 5 I
                                                          I ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   28 1530 EST     ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                 ' ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   29 1530 E ST    ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5            "
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   16 1530 E ST    ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                            '""J:                 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   17 1530 EST     ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5        .        :-
                                                                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   18 1530 EST     ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                         —        ERASMUS 2ND SUB LOT/SEC-16-8LK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   19 1530 EST     ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   20 1530 EST     ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                         ~        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   21 1530 E ST    ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2551-470 &

10   22 1530 EST     ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                          ~       ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   23 1530 EST     ERASMUS 2ND SUB            1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   24 1530 EST     ERASMUS 2ND SUB                1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2551-470 &
                    . ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
10   25 1530 EST
                                                                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   26 1530 EST     ERASMUS 2ND SUB                1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   27 1530 EST     ERASMUS 2ND SUB          r 1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   2o 1530 EST     ERASMUS 2ND SUB                1250116005 2412-857 & 2452-5
                                                             1    ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1Q LTS LT THRU 29 BK 2561-470 &
10   29 1530 EST     ERASMUS 2ND SUB                1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   16 1530 EST     ERASMUS 2ND SUB                1250116005 2412-857 & 2452-5
                                                '           ; ERASMUS 2ND SUB LOT/SEC-1 6rBLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   17 1530 EST     ERASMUS 2ND SUB                1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &

10   18 1530 EST     ERASMUS 2ND SUB                1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   19 1530 EST     ERASMUS 2ND SUB                1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   20 1530 EST     ERASMUS 2ND SUB                1250116005 2412-857 & 2452-5
                                                                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10   21 1530 EST     ERASMUS 2ND SUB                1250116005 2412-857 & 2452-5
                       Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 32 of 52 Page ID #38



                                                               I ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    26 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                   ™       ~   ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    27 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5                                 .
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
10    28 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                   ""T         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
.10   29 1530 E ST   ERASMUS 2ND SUB                1250116005 2412-857 & 2452-5                                            >    ;
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    16 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    17 1530 EST    ERASMUS 2ND SUB       ,   i 1250116005 2412-857 & 2452-5 ;;
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    18 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    19 1530 E ST   ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    20 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    21 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    22 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    23 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    24 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                               "               ERASMUS 2NO SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    25 1530 E ST   ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    26 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    27 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LTTHRU 29 BK 2561-470 &
10    28 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    29 1530 E ST   ERASMUS 2NDRSUB               1250116005 2412-857 & 2452-5                              '.v'
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    16 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                   ~   :       ' ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    17 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK7RG-10 LTS LT THRU 29 BK 2561-470 &
10    18 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                                                ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10    19 1530 EST    ERASMUS 2ND SUB               1250116005 2412-857 & 2452-5
                                 Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 33 of 52 Page ID #39



   13     24 1531 D ST        ERASMUS 2ND SUB          1 240332036 ERASMUS 2ND SUB LOT/SEC-24-BLK/RG-13 BK 2361-1172
   13     23 1535 D ST        ERASMUS 2ND SUB          1240332037 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-13 BK 2361-1172
  ?13     22 1535 D ST        ERASMUS 2ND SUB          1240332638 ERASMUS 2ND SUB L^T/SEC-22-BLK/RG-13 BK 2361-1172
   13     21 D ST             ERASMUS 2ND SUB          1240332039 ERASMUS 2ND SUB LOT/SEC-21-BLK/RG-13 2505-1345

' ;?;13   20 1551 D ST        ERASMUS 2|ip SUB         1240332040 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-1 3 2505-1345 ,fi
   12     16 1530 D ST        ERASMUS 2ND SUB          1240333016 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-12 BK 2392-676

   12     17 1530 D ST        ERASMUS 2ND SUB .        1240333017 ERASMUS 2NftSUB LOTySEC.17-BLK/RG-12 BK 2392-676

   12     18 1530 D ST        ERASMUS 2ND SUB          1240333018 ERASMUS 2ND SUB LOT/SEC-18-BLK/RG-12 BK 2392-676

   12     19 DST              ERASMUS 2ND SUB          1240333019 ERASMUS 2ND SUB LOT/SEC-1 9-BLK/RG-1 2; 2505-1 345jij

   12     20 1536 DST         ERASMUS 2ND SUB          1240333020 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-12 LOTS 20 & 21 BK 2362-1888

   12     21 1536 D ST        ERASMUS 2ND SUB          1240333020 ERASMUS 2ND SUB LOT/SEC-2Q-BLK/RG-12 LOTS 20 & 21 BK 2362-1888

    12    22 DST              ERASMUS 2ND SUB           1240333022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-12 2505-1345

    12    29 1529 S 17TH ST   ERASMUS 2ND SUB           1240333038 ERASMUS 2ND SUB LOT/SEC-29-BLK/RG-12 2505-1345

   12     28 1533 S 17TH ST   ERASMUS 2ND SUB           1240333039 ERASMUS 2ND SUB LOT/SEC-28-BLK/RG-12 BK2392-591

    12    27 1533 S 17TH ST   ERASMUS 2ND SUB           1240333040 ERASMUS 2ND SUB LOT/SEC-27-BLK/RG-12 BK2392-591
    12    26 1535 S 17TH ST   ERASMUS 2ND SUB           1240333041 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-12 BK 2456-591

    12    25 1537 S 17TH ST   ERASMUS 2ND SUB           1240333042 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-12 BK 2442-112

    11    16 DR MR LEMONS     ERASMUS 2ND SUB           1240334053 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 1

    11    17 1532S17THST      ERASMUS 2ND SUB           1240334017 ERASMUS 2ND SUB LOT/SEC-17-BLK/RG-11 BK 2450-160

    11    18 1534 S 17THST    ERASMUS 2ND SUB           1240334018 ERASMUS 2ND SUB LOT/SEC-1 8-BLK/RG-11 BK 2441-1514

    11    19 1534 S17TH ST    ERASMUS 2ND SUB           1240334019 ERASMUS 2ND SUB LOT/SEC-1 9-BLK/RG-11 BK 2441-1514

    11    20 1534 S 17TH ST   ERASMUS 2ND SUB           1240334020 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-1 1 BK 2441-1514

    11    21 S 17THST         ERASMUS 2ND SUB           1240334021 ERASMUS ?ND SUB LOT/SEC-21-BLK/RG-11 2505-1345

    11    22 1540 S 17THST    ERASMUS 2ND SUB           1240334022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-1 1 2505-1345

    11    29 EST              ERASMUS 2ND SUB           1240334038 ERASMUS 2ND SUB LOT/SEC-29-BLK/RG-1 1 BK 2651-1164

    11    28 1537 EST         ERASMUS 2ND SUB           1240334039 ERASMUS 2ND SUB LOT/SEC-28-BLK/RG-1 1 BK 2444-1062

    11    27 1537 E ST        ERASMUS 2ND SUB           1240334040 ERASMUS 2ND SUB LOT/SEC-27-BLK/RG-1 1 BK 2444-1062

    11    26 1537 E ST        ERASMUS 2ND SUB           1240334041 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-1 1 BK 2444-1062

    11    25 1539 E ST        ERASMUS 2ND SUB           1240334042 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-1 1 2496-1873

    11    24 1543 E ST        ERASMUS 2ND SUB           1240334043 ERASMUS 2ND SUB LOT/SEC-24-BLK/RG-1 1 BK 2453-1085

    11    23 1541 S17THST     ERASMUS 2ND SUB           1240334044 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-11 BK 2453-1085
                                                                   ERASMUS 2ND SUB LOT/SEC-1 6-BIK/RG-10 LTS LT THRU 29 BK 2561-470 &

    10    16 1530 EST         ERASMUS 2ND SUB           1250116005 2412-857 & 2452-5
                                                        —          ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
    10    17 1530 E ST        ERASMUS 2ND SUB           1250116005 2412-857 & 2452-5
                                    Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 34 of 52 Page ID #40


                                                                                                                               9^51
   4    26 1505 GAY AVE           ERASMUS 5TH SUB             1240312104 ERASMUS 5TH SUB LOT/SEC-26-BLK/RG-4 NWLY 17.58FT
                                  RICHARDSONS SUBD OFLT 57L
" "5    72 RUSSELL AVE            SURV111                     1240312110 RICHARDSONS SUBD OFLT 57L SURV 111 L017SEC-72:BLK/RG-5 NW 17.75FT
 16      1 1420 WILFORD AVE       ERASMUS 2ND SUB             1240329001 ERASMUS 2ND SUB LOT/SEC-1-BLK/RG-1 6 2561-470

 16      2 1420 WILFORD AVE   V   ERASMUS 2ND SUB £&          1240329002 ERASMUS 2ND SUB L0T7SEC-2;BLK/Rg-16 2505^1 345
 16      3 WILFORD AVE            ERASMUS 2ND SUB             1240329003 ERASMUS 2ND SUB LOT/SEC-3-BLK/RG-16 BK 2649-33
  16     4 1428 WILFORD AVE       EfLASMUS 2ND SUB            1240329004 ERASMUS 2ND SUB LOT/SEC-4-BLK/RG-16 2505-1345
  16     5 WILFORD AVE            ERASMUS 2ND SUB             1240329014 ERASMUS 2ND SUB LOT/SEC-5-BLK/RG-1 6 LOTS 5 & 6 BK 2474-430

  16     6 WILFORD AVE            ERASMUS 2ND SUBsf           1240329014 ERASMUS 2ND SUB LOT/SEC-5-BLK/RG-1 6 LOTS 5 & 6 BK 2474-430
  16     5 WILFORD AVE            ERASMUS 2ND SUB             1240329014 ERASMUS 2ND SUB LOT/SEC-5-BLK/RG-1 6 LOTS 5 & 6 BK 2474-430
  16     6 WILFORD AVE            ERASMUS 2ND SUB             1240329014 ERASMUS 2ND SUB LOT/SEC-5-BLK/RG-1 6 LOTS 5 & 6 BK 2474-430
  16    10 1507 S 17THST          ERASMUS 2ND SUB             1240329010 ERASMUS 2ND SUB LOT/SEC-10-BLK/RG-16 2561-470
  16    11 1507 S 15TH ST         ERASMUS 2ND SUB             124032901 1 ERASMUS 2ND SUB LOT/SEC-1 1-BLK/RG-16 2561-470

  16    12 S 15THST               ERASMUS 2ND SUB             1240329012 ERASMUS 2ND SUB LOT/SEC-1 2-BLK/RG-1 6 BK 2608-818

  16    13 S 15THST               ERASMUS 2ND SUB             1240329013 ERASMUS 2ND SUB LOT/SEC-1 3-BLK/RG-1 6 BK 2608-818

  15     9 S 15TH ST              ERASMUS 2ND SUB             1240330009 ERASMUS 2ND SUB LOT/SEC-9-BLK/RG-1 5 2505-1345
  15     8 1508S 15THST           ERASMUS 2ND SUB             1240330008 ERASMUS 2ND SUB LOT/SEC-8-BLK/RG-1 5 2505-1345
  15     7 1508 S 15TH ST         ERASMUS 2ND SUB             1240330007 ERASMUS 2ND SUB LOT/SEC-7-BLK/RG-15 2505-1345

  15     6 S 15TH ST              ERASMUS 2ND SUB             1240330006 ERASMUS 2ND SUB LOT/SEC-6-BLK/RG-15 2505-1345
  15    10 HOOVER ST              ERASMUS 2ND SUB             1240330022 ERASMUS 2ND SUB LOT/SEC-1 0-BLK/RG-1 5 2505-1345

  15    11 1521 HOOVER ST         ERASMUS 2ND SUB             1240330021 ERASMUS 2ND SUB LOT/SEC-1 1-BLK/RG-15 BK 2418-19

  15    12 1521 HOOVER ST         ERASMUS 2ND SUB             1240330020 ERASMUS 2ND SUB LOT/SEC-1 2-BLK/RG-1 5 BK 2418-19
  15    13 1519 HOOVER ST         ERASMUS 2ND SUB             1240330019 ERASMUS 2ND SUB LOT/SEC-1 3-BLK/RG-1 5 2505-1345
  15    14 1515 HOOVER ST         ERASMUS 2ND SUB             *12403300 18 ERASMUS 2ND SUB LOT/SEC-14-BLK/RG-15 BK 2416-1578
  15    15 1515 HOOVER ST         ERASMUS 2ND SUB             1240330017 ERASMUS 2ND SUB LOT/SEC-1 5-BLK/RG-1 5 BK 2416-1578
  15    16 HOOVER ST              ERASMUS 2ND SUB             1240330016 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-15 2505-1345
  15    17 HOOVER ST              ERASMUS 2ND SUB             1240330015 ERASMUS 2ND SUB LOT/SEC-1 7-BLK/RG-1 5 2505-1345
   4    10 1415 D ST              ERASMUS SUB AMD             1240324017 ERASMUS SUB AMD LOT/SEC-1 0-BLK/RG-4 BK 2503-2187
   4     9 1415 D ST              ERASMUS SUB AMD             1240324016 ERASMUS SUB AMD LOT/SEC-9-BLK/RG-4 BK 2503-2187
   4     8 LAWRENCE AVE           ERASMUS SUB AMD             1240324015 ERASMUS SUB AMD LOT/SEC-8-BLK/RG-4 BK 2443-893

 €;:5    8 1416 D ST              ERASMUS SUB AMD             1240325008 ERASMUS SUB AMD LOT/SEC-8-BLK/RG-5 2505-1345

   5     7 1416 D ST              ERASMUS SUB AMD             1240325007 ERASMUS SUB AMD LOT/SEC-7-BLK/RG-5 2505-1345

   5     6 1410 D ST              ERASMUS SUB AMD             1240325006 ERASMUS SUB AMD LOT/SEC-6-BLK/RG-5 BK 2374-826
  25    10 1634 RUSSELL AVE       LONGWOOD ADD                1240313010 LONGWOOD ADD LOT/SEC-1 0-BLK/RG-25 S 1/2 AS IN 2371-1025

 ;25    11 1638 RUSSELL AVE       LONGWOOD ADD                1240313012 LONGWOOD ADD LOT/SEC-1 l-BLK/RG-25 SE 1/2 BK 2649-33
                                Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 35 of 52 Page ID #41



                                                                    ,    I ERASMUS 5TH SUB L0T/SEC-1-BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
  4    5 1112 S 14TH ST      ERASMUS 5TH SUB                 12403121 17 870 2367-1682 EXC PJilN 3247-401           f                   ¥
                                                                        ERASMUS 5TH SUB LOT/SEC-1 1 -BLK/RG-4 LTS 8 THRU 11 BLK 4 BK 2355-1398
  4    8 1413 GAY AVE        ERASMUS 5TH SUB                 1240312119 2365-2096 2361-501 EXC 3247-401
                                                                    ~   r ERASMUS 5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1398
:4fi   9 1413 GAY AVE        ERASMUS5THSUB                   1240312119 g365-2p96 2361-501 EXC 3247-401            ;g" v      f,                                         ,
                                                                             ERASMUS 5TH SUB LOT/SEC-1 1 -BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1398
  4    10 1413 GAY AVE       ERASMUS 5TH SUB                 1240312119 2365-2096 2361-501 EXC 3247-401
                                                                             ERASMUS 5THSUB LOT/SEC-1 1 -BLK/RG-4 LTS 8 THRU 11 BLK 4 BK 2355-1398
:\>4   11 1413 GAY AVE       ERASMUS 5TH SUB             '   1240312119 2365-2096 2361-501 EXC 3247-401             * V                            s f;
                                                                             ERASMUS 5TH SUB LOT/SEC-1 1 -BLK/RG-4 LTS 8 THRU 11 BLK 4 BK 2355-1398

  4    8 1413 GAY AVE        ERASMUS 5TH SUB                 1240312119 2365-2096 2361-501 EXC 3247-401        1 -BLK/RG-4   LTS   8   THRU   11   BLK    4   BK   2355-1398
                                                    _           ;        "   ERASMUS   5TH   SUB   LOT/SEC-1




-'A    9 1413 GAY AVE        ERASMUS 5TH SUB             :   1240312119 2365-2096 2361-501 EXC 3247-401
                                                                             ERASMUS 5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1398
  4    10 1413 GAY AVE       ERASMUS 5TH SUB                 1240312119 2365-2096 2361-501 EXC 3247-401
                                                                             ERASMUS 5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1398

  4    11 1413 GAY AVE       ERASMUS 5TH SUB                 12403121 19 2365-2096 2361-501 EXC 3247-401

  5    10 0 CENTRAL AVE      ERASMUS 5TH SUB                 1240317038 ERASMUS 5TH SUB LOT/SEC-1 0-BLK/RG-5 BK 2358-622
  5    12 0 CENTRAL AVE      ERASMUS 5TH SUB                 1240317094 ERASMUS 5TH SUB LOT/SEC-1 2-BLK/RG-5 NW 14.61FT
  6    68 0 CENTRAL AVE      ERASMUS 5TH SUB                 1240320087 ERASMUS 5TH SUB LOT/SEC-68-BLK/RG-6 BK 2403-2251

  6    3 1404 CENTRAL AVE    RESUB OF BLK 6                  1240320088 RESUB OF BLK 6 LOT/SEC-3
  6    3 1404 CENTRAL AVE    RESUB OF BLK 6                  1240320088 RESUB OF BLK 6 LOT/SEC-3
  6    25 14 LAWRENCE AVE    ERASMUS 5TH SUB                 1240320080 ERASMUS 5TH SUB LOT/SEC-25-BLK/RG-6 SELY 10FT
                                                                             ERASMUS 5TH SUB LOT/SEC-23-BLK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT

  5    22 1413 CENTRAL AVE   ERASMUS 5TH SUB                 1240317098 LOT 22 & NWLY 14.61 FT LOT 25 AS IN 2492-2183
                                                                        ERASMUS 5TH SUB LOT/SEC-23-BLK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT

  5    23 1413 CENTRAL AVE   ERASMUS 5TH SUB                 1240317098 LOT 22 & NWLY 14.61 FT LOT 25 AS IN 249T-2183
                                                                             ERASMUS 5TH SUB LOT/SEC-23-BLK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT

  5    24 1413 CENTRAL AVE   ERASMUS 5TH SUB                 1240317098 LOT 22 & NWLY 14.61 FT LOT 25 AS IN 2492-2183
                                                    ~~                  ~ ERASMUS 5TH SUB LOT/SEC-23-BLK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT
  5    25 1413 CENTRAL AVE   ERASMUS 5TH SUB                 1240317098 LOT 22 & NWLY 14.61 FT LOT 25 AS IN 2492-2183
                                                                             ERASMUS 5TH SUB LOT/SEC-1 9-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19

  4    18 1411 GAY AVE       ERASMUS 5TH SUB                 1240312109 & 20 & NWLY 14.18 FT LOT 21 AS IN BK 2489-1755
                                                                    ~        ERASMUS 5TH SUB LOT/SEC-1 9-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19
VA     19 1411 GAY AVE       ERASMUS 5TH SUB         ;       1240312109 & 20 & NWLY 14.18 FT LOT 21 AS IN BK 2489-1755                   ;;                             :?
                                                                             ERASMUS 5TH SUB LOT/SEC-1 9-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19

  4    20 1411 GAY AVE       ERASMUS 5TH SUB                 1240312109 & 20 & NWLY 14.18 FT LOT 21 AS IN BK 2489-1755
                                                                             ERASMUS 5TH SUB LOT/SEC-1 9-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19

       21 1411 GAY AVE       ERASMUS 5TH SUB                 1240312109 & 20 & NWLY 14.18 FT LOT 21 AS IN BK 2489-1755

   5   47 1512 GAY AVE       ERASMUS 5TH SUB                 1240317090 ERASMUS 5TH SUB LOT/SEC-47-BLK/RG-5 SELY 15FT
  4    26 1505 GAY AVE       ERASMUS 5TH SUB                 1240312104 ERASMUS 5TH SUB LOT/SEC-26-BLK/RG-4 NWLY 17.58FT
                      CaseILLINOIS
                            3:21-cv-00233
                                   CITATION Document 1-1 Filed 03/01/21 Page 36 of 52 Page ID #42
                                            AND COMPLAINT

                                                                                                                                               926757
                                      0926757Qrb-<j
                                     ••          [18           2          B          7       5           7        11             DCN
                                                                                                                                                I X./r<H--
                                                                                                                                                             i'
                                                                                                                                                                                    t
T,
                                                                                                                                                                              twp           .
             COUNTY OF SX CLAIR                                                                          COMPLAINT                                                            RO
                                            T
                PEOPLE STATE                       llTY/VILLAGE OF
                OF ILLINOIS VS.                    lUNtCIPAL COW-ORATION PUMTffF                                  EAST ST LOUIS                                                   vs.




z
          /Pjcr)£^yi
           ADDRESS
                     c\(<ap->(74>hra
                          . i 4-U (J>AP
                                       /J h /^u   lL rh |EYES
                                              C~- (}                                                                                                               [CF»mate
z.
 _ f$Q\                  A 2S\f/\ IStreel) SfTfr/eVty fjsi                                                              •         (5fiLL.
                                                                                                                                    HAIR
                                                                                                                                                                       Q Mate

TT,CITY                             . 4        SfATE ^                                                          ZIP                             HEIGHT                 WEIGHT

in
IT,        ^yPn'sUL nyyf/d.                                   / C-                                                      EXPIB. DATE             DATE OF
          oft. Lie.
                                                                                                                                                BIRTH
                                                                                                             CDL
                                                                                               STATE

The Undersigned stales that on                           JU—                    ^Xi- at —fc7— A.M. Ijffipefendant did unlawfully.operate;
                                                                                                    '             STAT^ "                    /YEAR            US .DOT «
;Ur
          REGISTR.
          NO.
                                     Aac*
                                                                                                                                                                       'A>
          MAKE                                                                                      YEAR                     COLOR
•Z)

,TT                                                                                                                                                                          NO
"""V  '   053   PEDESTRIAN                   081       TRAIL/SEMI-TRAIL       052        PASSENGER CAR                  » COMMERCIAL MOTOR VEHICLE: YES
          009   BUS                          086       TRUCK TRACTOR          060        RECREATIONAL VEH.              f PLACARDED HAZ. MATERIAL-          YES              NO
          043 O MOTORCYCLE                             OTHER C0DE(Sj                                                    "• IS OR MORE PASS. VEHICLE;        YES              NO         |

Upen a Public 'I lighway. er other Location, Specifically                                                                   - yXQpC'} ^"T                                     ,
                                                                     &rT) $1' . thel-QJp            &                                                             & tXA
Located iri the County and State Aforesaid ana Did Then and There Commit             Following Offense                                                     QUR6AN DISTRICT
 III I                      «          t
                                     III     A'   1    —            —                                                        "                    ""

                                               u                            I.V.C. 625 ILCS 51 :
                   3*707 OPERATING UNINSURED VEHICLE                                                         11-502 (        ) ILLEGAL TRANSPORTATION ALCOHOL

 _                 6-101 NO VALID DRIVER'S LICENSE                                                           1 1-601 (a) FAILURE TO REDUCE SPEED/ACCIDENT

.•}                6-303!        ) DRIVING WHILE LICENSE SUSPENDED/REVOKED                                   1 1-601 (b) SPEEDING           MPH IN A .       MPH ZONE


'"                 1 1-305 DISOBEYING TRAFFIC CONTROL DEVICE                                                 11-709 (        ) IMPROPER LANE USAGE
 ^1



                   11-501(3) <             ) DRIVING UNDER INaUENCE                                          12-603.1 FAILURE TO WEAR SEAT BELT (            ) DL ) P -v

 > DllCS                        LOCAL ORDINANCE                  CH                         ACT                             /SEC 2^                    ^                      -J
           NATURE OF OFFENSE                                         |H         Ot.r                              & TO                                             1, (i^f)
          WL-HCjtiUX'l/VA-i^                                               7>jW1XjYU or i-h                                                                             ,     i^i
                                                                                                                                               REP. NO.
 .        ACCIDENT TYPE:                   DRIVER INJURY ONLY             PROPERTY DAMAGE                PERSONAL INJURY               FATAL
'£» ROAD CONDITIONS;                       WET                            DRY                            SNOW          ice
 Tl,
                 VISIBILITY:               DAY                            NIGHT                          RAIN          SNOW        FOG         CLEAR
 .mr.
                 METHOD:        0.         H.H.RADAR            1.        P.L CAR              2.        RADAR    3. DA. CRAFT 4.  MARKED 5.D VASCAR
                                6.         C. SIGNED            7.        ASSIST               8.        ACCIDENT              9.Q OTHER 10-DlIDAR
 —        NOTATIONS:

                                                                                                                                                                   fullamt
           METHOD OF RELEASE (see mkjd'e port-on. back side of Gold copy)                                                                                          id*
,iir       Dlcashs                                          CURRENCY S                                         ebails                             AUTHH


                2. IL DRIVERS LICENSE              3. BOND CARD I                                                             ISSUED BY
  ft;
  T             4. BOND POSTED ON TICKET                                                                5. NO BONO CONFINED AT _
  rr,
 "S             6. NOTICE TO APPEAR                  7. PROMISE TO COMPLY                8. INDIVIDUAL BOND (FULL.) AMOUNT $
           WITHOUT ADMITTING GUILT, I promise to comply with the terms of this Ticket and Release.

           SIGNATURE X
 ri"
            CIRCUfT COURT LOCATION AND DATE
                                                                                                    Oi4~i (j/vYwjf                                            I
 I                                                                                                                                                                N.


  fls
  3T
            ADDRESS /
            COURTHOUSE               jo psUz                                     \J(aaX,
  —-                                                                                                                                                                              A.M.
     V
            CITY      P??/ P/i. lK                              zipf/TTt^                               IL             ON                        AT                               P.M.



 'I                COURT APPEARANCE REQUIRED                                                        'NO COURT APPEARANCE REQUIRED
  -I-                                                See instructions on top portion, back side of Gold copy

Under penalties as provided by law tor false certification pursuant to Section 1-109                                    ,ot Civil Procedure and perjury pursuant to Section 32-2
of the Criminal Code of 2012, the undersigned ceftlfres that the stajgfffen?                        """ this Inslalintb^t are true and correct. .
                                                                                                    Jrtvfrt




MONTH            PAY        YEAR                   OFFICER'S sfeNA              IE                                                               LP. NO.
Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 37 of 52 Page ID #43




                                                                      ST. CLAIR COUNTY
                                                                       FEB 0 5 2021




        EXHIBIT A
                                   Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 38 of 52 Page ID #44


                                                                                                                                  c
                                                                                                                                    /3(*75"7
Bloc Lot Address                  Subdivision              Parcel Number         Legal Description
     3   58 FALLING SPRINGS RD    COMMONFIELDSCONTD            !    1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-448
     3   58 FALLING SPRINGS RD    COMMONFIELDSCONTD                 1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-449
    •3   58 FALLING SPRINGS RD    COMMONFIELDSCONTD                 1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PTAS IN BK 302-450
     3   58 FALLING SPRINGS RD    COMMONFIELDSCONTD                 1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PTAS IN BK 302-451
     3   58 FALLING SPRINGS RD    COMMONFIELDSCONTD                 1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PTAS IN BK 302-452
     3   58 FALLING SPRINGS RD    COMMONFIELDSCONTD                 1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PTAS IN BK 302-453
     3   58 FALLING SPRINGS RD    COMMONFIELDSCONTD                ; 1240316027 CAHOKIA COMMONFIELDSCONTD LOT/SEC-58 PT AS IN BK 302-454
     7    2 1400-1402 S 14TH ST   ERASMUS 5TH SUB                   1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5 AXXXXXXXX
     7   ,3 1400-1402 S 14TH ST   ERASMUS 5TH SUB,                  1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5A02396922
     7   4 1400-1402 S14TH ST     ERASMUS 5TH SUB                   1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5 AXXXXXXXX
     7    5 1400-1402 S 14TH ST   ERASMUS 5TH SUB                   1240323076 ERASMUS 5TH SUB LOT/SEC-2-BLK/RG-7 LTS 2 THRU 5 AXXXXXXXX
     6   13 1401 LAWRENCE AVE     RESUB OF BLK 6                    1240320086 RESUB OF BLK 6 LOT/SEC-13
     6   13 1401 LAWRENCE AVE     RESUB OF BLK 6                    1240320086 RESUB OF BLK 6 LOT/SEC-13
     6    1 1400 CENTRAL AVE      RESUB OF BLK 6                    1240320085 RESUB OF BLK 6 LOT/SEC-1 DOC AXXXXXXXX
     5    5 1214 S 14TH ST        ERASMUS 5TH SUB                   1240317108 AXXXXXXXX
     5    6 1214 S 14TH ST        ERASMUS 5TH SUB                   1240317108 AXXXXXXXX
     5   7 1214 S 14THST          ERASMUS 5TH SUB                   1240317108 AXXXXXXXX
     5    8 1214 S 14TH ST        ERASMUS 5TH SUB                   1240317108 AXXXXXXXX
    SS an 91 *2t4ES 14OT-ST8/202T ERASMUS 5TH SUB                   1240317108 AXXXXXXXX    f
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
     4    1 1112 S 14THST         ERASMUS 5TH SUB                   1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
     4   2 1112S14THST,           ERASMUS 5TH SUB    v&:            1240312117 870 2367-1682 EXC PT IN 3247-401                                  T
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
     4   3 1112 S 14THST          ERASMUS 5TH SUB                   1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                                 ERASMUS 5TH SUB L0T/SEC-1-BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
'    4   4 1112.S14THST           ERASMUS 5TH SUB                  ; 1240312117 870 2367-1682 EXC PT IN 3247-401              J    V              K
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
     4   5 1112 S 14TH ST         ERASMUS 5TH SUB                   12403121 17 870 2367-1682 EXC PT IN 3247-401
                                                                             >   ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
     4    1 1112 S 14THST         ERASMUS 5TH SUB                   1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
     4   2 1112 S 14TH ST         ERASMUS 5TH SUB                   1240312117 870 2367-1682 EXC PT IN 3247-401
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
     4   3 1112 S 14THST          ERASMUS 5TH SUB                   12403121171870 2367-1682 EXC PT IN 3247-401
                                                                                 ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
     4   4 1112 S 14TH ST         ERASMUS 5TH SUB                   1240312117 870 2367-1682 EXC PT IN 3247-401
                                  Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 39 of 52 Page ID #45



                                                                                                                                    cai/75'7
                                                                                 ERASMUS 5TH SUB LOT/SEC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
 6     36 1427 LAWRENCE AVE      ERASMUS 5TH SUB                      1240320107 12.5 FT OF SE 63 FT BLK 6 AXXXXXXXX
                                                                     ~~       ~~ ERASMUS 5TH SUB LOT/SEC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
 6     37 1427 LAWRENCE AVE      ERASMUS 5TH SUB                      1240320107 12.5 FT OF SE.63 FT BLK 6 AXXXXXXXX
                                                                                 ERASMUS 5TH SUB LOT/SEC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
 6     38 1427 LAWRENCE AVE      ERASMUS 5TH SUB                      1240320107 12.5 FT OF SE 63 FT BLK 6 AXXXXXXXX
                                                                                 ERASMUS 5TH SUB LOT/SEC-39-BLK/RG-6 SE 63 FT LTS 36 THRU 39 & SW
 6     39 1427 LAWRENCE AVE      ERASMUS 5TH SUB                     .1240320107 12.5 FT OF SE 63 FT BLK 6 AXXXXXXXX
                                                                                 ERASMUS 5TH SUB LOT/S EC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
 6     40 1303 S 16TH ST         ERASMUS 5TH SUB                      1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                                 ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
 6     41 1303 S 16TH ST         ERASMUS 5TH SUB                      1240320100 THRU 44 BLK 6 AS IN 3181-598           4
                                                                                 ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
 6     42 1303 S 16TH ST         ERASMUS 5TH SUB                      1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                                 ERASMUS 5TH SUB LOT/S EC-44-BLK/RG-6 NE 15087 FT LT40 & ALL LTS 41
 6     43 1303 S 16TH ST         ERASMUS 5TH SUB                      1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                                 ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-6 NE 15087 FT LT 40 & ALL LTS 41
 6     44 1303 S 16TH ST         ERASMUS 5TH SUB                      1240320100 THRU 44 BLK 6 AS IN 3181-598
                                                                                 ERASMUS 5TH SUB LOT/SEC-40-BLK/RG-5 LOTS 41 & 42 & LOT 40 EXC NWLY
 .5    40 1213 S 16TH ST         ERASMUS 5TH SUB                      1240317102 2.49FT OF SWLY5.63FT
                                                                                 ERASMUS 5TH SUB LOT/SEC-40-BLK/RG-5 LOTS 41 & 42 & LOT 40 EXC NWLY
 5     41 1213 S 16TH ST         ERASMUS 5TH SUB                      1240317102 2.49FT OF SWLY 5.63FT
                                                                               ~ ERASMUS 5TH SUB LOT/SEC-40-BLK/RG-5 LOTS 41 & 42 & LOT 40 EXC NWLY
 5    '42 1213 S 16THST          ERASMUS 5TH SUB                      1240317102 2.49FT OF SWLY 5.63FT

                                 ERASMUS 5TH SUB                      1240317064 ERASMUS 5TH SUB LOT/SEC-44-BLK/RG-5 BK 2352-1179
 4     32 1523 GAY AVE           ERASMUS 5TH SUB                      1240312113 AXXXXXXXX
 4     33 1523 GAY AVE           ERASMUS 5TH SUB                      1240312113 AXXXXXXXX
 4     34 1523 (SAY AVE          ERASMUS 5TH SUB                      1240312113 AXXXXXXXX
 4     35 1523 GAY AVE           ERASMUS 5TH SUB                      1240312113 AXXXXXXXX
 4     36 1523 GAY AVE : VI ERASMUS 5TH SUB                          .1240312113 AXXXXXXXX
                                 RICHARDSONS SUBD OFLT 57L                       RICHARDSONS SUBD OFLT 57L SURV 111 LOT/SEC-76-BLK/RG-5 LOTS 76 77
 5     75 1546 RUSSELL AVE       SURV111                              1240312087 & SELY 19.25 FT OF LOT 75 DOC AXXXXXXXX
                                 RICHARDSONS SUBD OFLT 57L                       RICHARDSONS SUBD OFLT 57L SURV 111 LOT/SEC-76-BLK/RG-5 LOTS 76 77
 5     76 1546 RUSSELL AVE       survth                               1240312087 &;SELY 19.25 FT OF LOT 75 DOC A01 888457
                                 RICHARDSONS SUBD OFLT 57L                       RICHARDSONS SUBD OFLT 57L SURV 111 LOT/SEC-76-BLK/RG-5 LOTS 76 77
 5     77 1546 RUSSELL AVE       SURV 111                             1240312087 & SELY 19.25 FT OF LOT 75 DOC AXXXXXXXX
 4    '32 1125 S 16TB ST      II ERASMUS 5TH SUB I I                  1240312112 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG-4 NW 16FTLTS 32 THRU 36
 4     33 1125 S 16THST          ERASMUS 5TH SUB                      1240312112 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG-4 NW 16FT LTS 32 THRU 36
 4     34 1125 S 16TH ST         ERASMUS 5TH SUB                 I    1240312112 ERASMUS 5TH SUB LOT7SEC-32-BLK/RC4 NW;16FT LTS 32 THRU 36
 4     35 1125 S 16THST          ERASMUS 5TH SUB                      1240312112 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG-4 NW 16FT LTS 32 THRU 36
V4    136 1125 S 16TH ST         ERASMUS 5TH SUB             V        12403121 12 ERASMUS 5TH SUB LOT/SEC-32-BLK/RG-4 NW 16FT LTS 32 THRU 36*
                                      Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 40 of 52 Page ID #46


                                                                                                                           C\-abT57
      3        1 1613 WILFORD AVE    ERASMUS 2ND SUB          1240325026 3A02472545

      3       2 1613 WILFORD AVE     ERASMUS 2ND SUB     :    1240325026 3 AXXXXXXXX
      3        3 1613 WILFORD AVE    ERASMUS 2ND SUB          1240325026 3A02472545

      5        1 1630 LAWRENCE AVE   ERASMUS SUB AMD          1240325032 AXXXXXXXX
      5        2 1630 LAWRENCE AVE   ERASMUS SUB AMD          1240325032 AXXXXXXXX
      5        3 1630 LAWRENCE AVE   ERASMUS SUB AMD          1240325032 AXXXXXXXX
      5        4 1630 LAWRENCE AVE   ERASMUS SUB AMD          1240325032 AXXXXXXXX
 .    5   ;    5 1630 LAWRENCE AVE   ERASMUS SUB (AMD         1240325032 AXXXXXXXX
                                     RESUB OF PT BLK F
              18 1635 LAWRENCE AVE   OFCENTRAL PLACE # 3 M    1240321064 RESUB OF PT BLK F OFCENTRAL PLACE # 3 M LOT/SEC-18 AXXXXXXXX
                                     RESUB OF PT BLK F
          . 8 1632 CENTRAL AVE       OFCENTRAL PLACE #3M      1240321056 RESUB OF PT BLK F OFCENTRAL PLACE # 3 M LOT/SEC-8 AXXXXXXXX
                                                                          LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
     25       17 1601 GAY AVE        LONGWOOD ADD             1240313043 AO 1926047
                                                                          LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
     25       18 1601 GAY AVE        LONGWOOD ADD             1240313043 AXXXXXXXX
                                                                          LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
     25       19 1601 GAY AVE        LONGWOOD ADD             1240313043 AXXXXXXXX
                                                                          LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
     25       20 1601 GAY AVE        LONGWOOD ADD             1240313043 AXXXXXXXX
                                                                          LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
     25       21 1601 GAY AVE        LONGWOOD ADD             1240313043 AXXXXXXXX
                                                                          LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
                                     LONGWOOD ADD             1240313043 A01926Q47
                                                                          LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 1 7 BLK 25 DOC
     25       23 1601 GAY AVE        LONGWOOD ADD             1240313043 AXXXXXXXX
                                                                          LONGWOOD ADD LTS18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
     25       24 1601 GAY AVE        LONGWOOD ADD             1240313043 AXXXXXXXX     7
                                                                          LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
     25       25 1601 GAY AVE        LONGWOOD ADD             1240313043 AXXXXXXXX
                                                                      :   LONGWOOD ADD LTS 18 THRU 28 & NW 25 .FT OF LT 17 BLK 25 DOC
     25       26 1601 GAY AVE        LONGWOOD ADD             1240313043 AXXXXXXXX
                                                                          LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
     25       27 1601 GAY AVE        LONGWOOD ADD             1240313043 A01 926047
                                                                          LONGWOOD ADD LTS 18 THRU 28 & NW 25 FT OF LT 17 BLK 25 DOC
Is 25 jjS28 1601 GAY AVE             LONGWOOD ADD             1240313043 A01926O47 .   ;

     13       16 1536 S 16THST       ERASMUS 2ND SUB          1240332016 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-13 BK 2459-408
1.13 i's17 1536 S 16TH ST            ERASMUS; 2ND SUB         1240332017 ERASMUS 2ND SUB L0T/SECJ1T-BLK/RG-1 3 BK 2613-1551 ;
     13       18 1538 S 16THST       ERASMUS 2ND SUB          1240332018 ERASMUS 2ND SUB LOT/SEC-18-BLK/RG-13 2360-2140
& 13 ® 19 S16TH Sf                   ERASMUS'iNDSUB      &    1240332019 ERASMUS 2ND SUB LQT/SEC-19-BLk/RG-1,3 BK 2591-1 199
     13       25 1531 D ST           ERASMUS 2ND SUB          1240332035 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-13 BK 2361-1172
                          Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 41 of 52 Page ID #47


                                                                                                                 q W57
                                                              [ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   18 1530 EST         ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                   ~    ~      ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   19 1530 EST         ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5         /"     f
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   20 1530 E ST        ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   21 1530 EST         ERASMUS 2ND SUB        ;4 1250116005 2412-857 & 2452-5   £           s                              >.
                                                               ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   22 1530 E ST        ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
 -          :                                   ~       ~      ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   23 1530 EST         ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   24 1530 E ST        ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   25 1530 EST         ERASMUS 2ND SUB          1250116005 '.412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   26 1530 EST.        ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 25S1-470 &
 10   27 1530 EST         ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   28 1530 EST         ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   29 1530 EST         ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
^6 anl6 Y53CTE s^08/2021 ERASMUS 2ND SUB           1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10 4417 1530 EST         ERASMUS 2ND SUB:         1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   18 1530 EST         ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   19 1530 EST         ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5                 4
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   20 1530 EST         ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                               ERASMUS 2NDSUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
.10   21 1530 EST         ERASMUS 2ND SUB          1250116005 241 2-857-ft 24^-5             ; n -V                    -
                                                               ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   22 1530 EST         ERASMUS 2ND SUB          12501 16005 2412-857 & 2452-5
                                                               ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
 10   23 1530 EST         ERASMUS 2ND SUB        4,4250116005 2412-857,& 2452-5 .-A
                                                               ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   24 1530 E ST        ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
      4.'                                                      ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1Q LTS LT THRU 29 BK 2561-47G &
 10   25 1530 EST         ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 42 of 52 Page ID #48



                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      20 1530 EST            ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-IO LTS LT THRU 29 BK 2561-470 &
10      21 1530 E ST           ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      22 1530 EST            ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                      "      "           ERASMUS 2ND SUB LOT/SEC-16-BIK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      23 1530 EST            ERASMUS 2ND SUB              12501 16005 2412-857 & 2452-5          7



                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
10      24 1530 EST            ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                 "   "   ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10 ;    25 1530 E ST           ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      26 1530 EST            ERASMUS 2ND SUB              12501 16005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      27 1530 EST            ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      28 1530 E ST           ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      29 1530 E ST           ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     "16 1530 EST            ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      17 1530 EST    v.      ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
50 3ni8 >®$®E sf>2y 08/202 1   ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                      "                  ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      19 1530 E ST           ERASMUS 2ND SUB              12501 16005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      20 1530 E ST           ERASMUS 2ND SUB          12501 16005 2412-857 & 2452-5
                                                      f-"           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      21 1530 EST            ERASMUS 2ND SUB            S 1250116005 2412-857 & 2452-5                     ;
                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
10      22 1530 E ST           ERASMUS 2ND SUB              1250116005 2412-857 8.2452-5

                                                              ~          ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      23 1530 E ST           ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 a
10      24 1530 E ST           ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 & 7
10      25 1530 EST            ERASMUS 2ND SUB            ^ 125011 6005 241 2-857 & 2452-5   " '       f..       ":V
                                                                         ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      26 1530 EST            ERASMUS 2ND SUB              1250116005 2412-857 & 2452-5
                                                          —"             ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10      27 1530 E ST           ERASMUS2ND SUB               1250116005 2412-857 & 2452-5
                                  Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 43 of 52 Page ID #49


                                                                                                                          W757
                                                                       (ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 ITS IT THRU 29 BK 2561-470 &
 10   22 1530 E ST               ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                       ' ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   23 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2551-470 &
 10   24 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                          "             ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-IO LTS LT THRU 29 BK 2561-470 &
 10   25 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   26 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                          ""     :      ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   27 1530 E ST               ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   28 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS IT THRU 29 BK 2561-470 &
 10   29 1530 E ST               ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   16 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   17 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   18 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   19 1530 EST                ERASMUS 2ND SUB          12501 16005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SECr16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
fa ar20 l530'£ St)2/ 08/ 202 1   ERASMUS 2ND SUB          1 2501 1 6005 241 2-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   21 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561470 &
 10   22 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                               > ; ;    ERASMUS2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   23 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5       -
                                                                       ' ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   24 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                     ^                  ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    25 1530 EST                ERASMUS 2ND SUB          1250116005 2412^157 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
 10   26 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
'10   27 1530 EST                ERASMUS 2ND SUB          12501 16005 2412-857 & 2452-5
                                                                        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    28 1530 E ST               ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                     ~     ~T~          ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10    29 1530 EST                ERASMUS 2ND SUB          1250116005 2412-857:® 2452-5
                                               Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 44 of 52 Page ID #50


                                                                                                                                                     <121*757
    8     27 1533 S 19TH ST                   ERASMUS 2ND SUB              1250103039 ERASMUS 2ND SUB LOT/SEC-27-BLK/RG-8 100 DEEP BK 2369-153
    8     26 1533 S 19TH ST                   ERASMUS 2ND SUB              1250103040 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-8 BK 2369-153
    8     25 1535S 19TH ST                i   ERASMUS 2ND SUB              1250103041 ERASMUS 2ND SUB LQT/SEC-25-BLK/RG-8 BK 2568-1341
    8     24 GST                              ERASMUS 2ND SUB              1250103042 ERASMUS 2ND SUB LOT/SEC-24-BLK/RG-8 CERT 12966 THRU 12973
    8     23 GST                              ERASMUS 2ND SUB              1250103043 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-8 CERT 12966 THRU 12973
                                                                                     Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t2C D ST                             ERASMUS 2ND SUB                        Block 13, lot 20, to the north and Block 12, lot 22 to the south
                                                                                     Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t 2ED ST                             ERASMUS 2ND SUB                        Block 13, lot 25; to the north and Block 12, lot 16 to the south

                                                                                     Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t lot D ST                           ERASMUS 2ND SUB                        Block 13, lots 31-33 to the north and Block 12, lots 8-10 to the south


                                                                                     Public right of way, known as D Street, west of Wilford Avenue which sits between
B/t 12 B/t lot D ST                           ERASMUS 2ND SUB                        Block 13, lots 36-4u to the north and Block 12, lots 1-5 to the south
                                                                                     Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 10 B/t lot E ST                           ERASMUS 2ND SUB                        Block 11, lot 23 to the north and Block 10, lots 16-29 to the south
                                                                                     Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 10 B/t lot E ST                           ERASMUS 2ND SUB                        Block 11, lot 29 to the north and Block 10, lots 16-29 to the south


                                                                                     Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 10 B/t lot E ST                           ERASMUS 2ND SUB                        Block 11, lots 35-37 to the north and Block 10, lots 8-10 to the south


                                                                                     Public right of way, known as E Street, west of Wilford Avenue which sits between
   Sc tin ' t ?ate :         02/08/2021
B/t 10 B/t lot E ST                           ERASMUS 2ND SUB                        Block 1 1 , lots 40-44 to the north and Block 1 0, lots 1-5 to the south
                                                                                     Public right of way, known as E Street, west of Wilford Avenue which sits between
B/t 9 i B/t lot F ST                          ERASMUS 2ND SUB                        Block 10, lots 35-37 to the north and Block 9, lot 10 to the south
        H;:v"


                                                           'V      /                 Public rightjof way. known as S '19th Street, west of Wilford Avenue which sits 7
B/t 8 ; B/t lot ST9THST                       ERASMUS 2ND SUB                        between Block 8, lots 40-43 to the north and Block 9, lot 1 to the south


                                                                                     Public right of way, known as S 19th Street, west of Lawrence Avenue which sits
B/t 9 < B/t lot S 19TH ST                     ERASMUS SUB AMD                        between Block 9, lots 9-15 to the north and Block 10 lots 1-8 to the south

                7-     "7:
                                              CENTRAL PL #3RESUB BLK E &             Public right of way, khown as S19th Street, west of Central Avenue which sits
B/t 1 ; B/t lot S19TH ST                      ERASMUS AM                             between Block 2, lot 33 to the north and Block 2 lot 39 to the south


                                              CENTRAL PL #3RESUB BLK E &             Public right of way, known as S 19th Street, west of Central Avenue which sits
B/t E , B/t lot S 19TH ST                     ERASMUS AM                             between Block E, lot 16 to the north and Block D lot 254 to the south
                                              AMENDED AND A PT                       Public right of way, known as S 19th Street, wrest of Gay Avenue which sits betvyeen
B/t B , B/t lot S 19TH ST                     RESUBDIV1SION PLAT OF B                Block B, lot 17 to the north and Block C, lot 1 to the south
                              Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 45 of 52 Page ID #51



                                                                I ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 1 1
9    10 1413 S 19TH ST        ERASMUS SUB AMD         1250102031 &NELY 20 FT LOT 9 AS IN 2492-560
                                                                 ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 11
9    11 1413 S 19THST         ERASMUS SUB AMD         1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                                               " ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT. 10 & SWLY 20FT LOT 1 1
9      9 1413 S 19TH ST       ERASMUS SUB AMD         1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                                                 ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 1 1

 9     10 1413 S 19TH ST      ERASMUS SUB AMD         1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                                                 ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 1 1
 9     11 1413 S 19TH ST      ERASMUS SUB AMD         1250102031 & NELY 20 FT LOT 9 AS IN 2492-660

 9     8 GST                  ERASMUS SUB AMD         1250102008 ERASMUS SUB AMD LOT/SEC-8-BLK/RG-9 BK 2561-465
 9     6 1410 G ST            ERASMUS SUB AMD         1250102006 ERASMUS SUB AMD LOT/SEC-6-BLK/RG-9 BK 2561-898
 9     14 LAWRENCE AVE        ERASMUS SUB AMD         12501 0201 1 ERASMUS SUB AMD LOT/SEC-14-BLK/RG-9 BK 2561-465
 3     4 1945 WILFORD AVE     ERASMUS 6TH SUB         1250106021 ERASMUS 6TH SUB LOT/SEC-5-BLK/RG-3 LOTS 4 & 5 BK 2717-2363
 3     5 1945 WILFORD AVE     ERASMUS 6TH SUB         1250106021 ERmSMUS 6TH SUB LOT/SEC-5-BLK/RG-3 LOTS 4 & 5 BK 2717-2363
 3     3 1ST                  ERASMUS 6TH SUB         1250106019 ERASMUS 6TH SUB LOT/SEC-3-8LK/RG-3 BK 2717-2363
12     4 1ST                  ERASMUS SUB AMD         1250106004 ERASMUS SUB AMD LOT/SEC-4-BLK/RG-12 8K 2331-1131
12     3 1ST                  ERASMUS SUB AMD         1250106003 ERASMUS SUB AMD LOT/SEC-3-BLK/RG-12 BK 2331-1 131
12     2 1ST                  ERASMUS SUB AMD         1250106002 ERASMUS SUB AMD LOT/SEC-2-8LK/RG-1 2 BK 7.331-1131
12      1 1ST                 ERASMUS SUB AMD         1250106001 ERASMUS SUB AMD LOT/SEC-1-BLK/RG-12 BK 2331-1 131



Scan    Date :   02/08/2021
                                      Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 46 of 52 Page ID #52




                                                                        Public right of way, known as S 19th Street, west of Russell Avenue which sits
B/t 3 i B/t lot S 19TH ST           ERASMUS 3RD SUB                     between Block 3, lot 23 to the north and Block 4, lots 69-71 to the south


                                                                        Public right of way, known as F Street, west of Lawrence Avenue which sits between
B/t 5 i B/t lo F ST                 ERASMUS 2ND SUB                     Block 5, lots 7-9 to the north and Block 6, lots 1-3 to the south


                                                                        Public right of way, known as F Street, west of Lawrence Avenue which sits between
B/t 7 i B/t loi F ST                ERASMUS SUB AMD                     Block 7, lots 9-16 to the north and Block 8, lots 1-8 to the south
                                                                        Public right of way, known as Central Avenue, at 1737 Central Avenue, Block B, lot
         In fro 1737 CENTRAL AVE    RESUB OF PT BLK B                   27   ' """"                                                                  /•'

                                                                        Public right of way, known as E Street, west of Lawrence Avenue which sits
B/t 4; B/t lot EST                  ERASMUS 2ND SUB                     between Block 4, lots 8-9 to the north and Block 5, lots 1-2 to the south


                                                                        Public right of way, known as E Street, west of Lawrence Avenue which sits
B/t 6 i B/t lot E ST                ERASMUS SUB AMD                     between Block 7, lots 9-11 to the north and Block 7, lots 6-8 to the south
                                                                        Public right of way, known as E Street and Lawrence Avenue, at 1713 Lawrence
    2 In froi E ST & LAWRENCE AVE   ERASMUS SUB AMD                     Avenue, Block 2, lots 35-37
                                                                        Public right of way, known as Central Avenue, at 1713 Central Avenue, Block B, lot
         In froi 1713 CENTRAL AVE   RESUB OF PT BLK B                   21


   26      19 GAY AVE               LONGWOOD ADD             1240314016 LONGWOOD ADD LOT/SEC-19-BLK/RG-26 LT 19 EXC SE 10FT BK 2399-914
    3 Cll 1800 RUSSELL AVE          ERASMUS 3RD SUB          1240433001 ERASMUS 3RD SUB LOT/S EC-1 -BLK/RG-3 2505-1345
    3       2 1800 RUSSELL AVE      ERASMUS 3RD SUB          1240433002 ERASMUS 3RD SUB LOT/S EC-2-BLK/RG-3 2505-1345

    3      44 GAY AVE               ERASMUS 3RD SUB          1240433023 ERASMUS 3RD SUB LOT/SEC-44-BLK/RG-3 2505-1345

          266 CENTRAL AVE     —     CENTRAL PLACE NO 3       1240322006 CENTRAL PLACE NO 3 LOT/SEC-266-BLK/RG-E SE 25 FT AS IN BK 2344-1526
                                                                  —     CENTRAL PLACE NO 3 LOT/SEC-266-BLK/RG-E SE 30FT OF NW 65FT AS IN
          266 CENTRAL AVE           CENTRAL PLACE NO 3       1240322005 BK 2342-2312

          266 CENTRAL AVE           CENTRAL PLACE NO 3       1240322004 CENTRAL PLACE NO 3 LOT/SEC-266-BLK/RG-E NW 35 FT BK 2335-803
          265 1641 CENTRAL AVE      CENTRAL PUCE NO 3        1240322003 CENTRAL PLACE NO 3 LOT/SEC-265-BLK/RG-E SE 25 FT 2348-833
                                                                        CENTRAL PUCE NO 3 LOT/SEC-265-BLK/RG-E SELY 30FT OF NW 65FT AS IN
          265 1702 CENTRAL AVE      CENTRAL PUCE NO 3        1240322002 BK 2349-2247

          265 1700 CENTRAL AVE      CENTRAL PUCE NO 3        1240322001 CENTRAL PUCE NO 3 LOT/SEC-265-BLK/RG-E NW 35 FT AS IN BK 2794-1531
            1 1817 WILFORD AVE      ERASMUS 2ND SUB          1250102016 ERASMUS 2ND SUB LOT/SEC-1 -BLK/RG-7 BK 2425-668
    7       2 1817 WILFORD AVE      ERASMUS 2ND SUB          1250102017 ERASMUS 2ND SUB LOT/SEC-2-BLK/RG-7 BK 2425-668
     7      3 1833 WILFORD AVE      ERASMUS 2ND SUB          1250102018 ERASMUS 2ND SUB LOT/SEC-3-BLK/RG-7 BK 2399-541
     7      4 1833 WILFORD AVE      ERASMUS 2ND SUB          1250102019 ERASMUS 2ND SUB LOT/SEC-4-BLK/RG-7 BK 2399-541
                                                                        ERASMUS SUB AMD LOT/SEC-1 1-BLK/RG-9 ALL LOT 10 & SWLY 20FT LOT 11
     9      9 1413 S 19THST         ERASMUS SUB AMD          1250102031 & NELY 20 FT LOT 9 AS IN 2492-660
                                         Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 47 of 52 Page ID #53



        9   16 1530 F ST               ERASMUS 2ND SUB             1250101047 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-9 LOTS 16 & 17 AS IN 2561-470
        9   17 1530 F ST               ERASMUS 2ND SUB            I 1250101047 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-9 LOTS 16 & 17 AS IN 2561-470
        9   18 F ST                    ERASMUS 2ND SUB             1250101018 ERASMUS 2ND SUB LOT/SEC-1 8-BLK/RG-9 2561-470
        9   19 FST                     ERASMUS 2ND SUB             1250101019 ERASMUS 2ND SUB LOT/SEC-1 9-BLK/RG-9 2561-470
        9   20 FST                     ERASMUS 2ND SUB             1250101020 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-9 2561-470
..,££9      21 1544 F ST               ERASMUS 2ND SUB   g;   i    1250101021 ERASMUS 2ND SUB LOT7SEC-21rBLK/RG-9 BK 2444-1063
        9   22 1546 FST                ERASMUS 2ND SUB             1250101022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-9 BK 2593-516
  ,2s
  #9        29 1533 GST                ERASMUS 2ND SUB   ;%   "1:1250101039 ERASMUS 2ND SUB LOT/SEC-29rBLK/RG-9 BK 2561-897
        9   28 1535 GST                ERASMUS 2ND SUB             1250101040 ERASMUS 2ND SUB LOT/SEC-28-BLK/RG-9 BK 2363-2354
        9   27 1535 GST                ERASMUS 2ND SUB             1250101041 ERASMUS 2ND SUB LOT/SEC-27-BLK/RG-9 BK 2445-1715
        9   26 1535 GST                ERASMUS 2ND SUB              1250101042 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-9 BK 2445-1715
        9   25 1541 GST                ERASMUS 2ND SUB              1250101043 ERASMUS 2ND SUB LOT/S EC-25-BLK/RG-9 BK 2593-516
        9   24 GST                     ERASMUS 2ND SUB              1250101044 ERASMUS 2ND SUB LOT/SEC-24-BLK/RG-9 BK 2593-516

        9   23 1545 GST                ERASMUS 2ND SUB              1250101045 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-9 BK 2593-516
        8   16 GST                     ERASMUS 2ND SUB              1250103016 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-8 2555-1127
        8   17 GST                     ERASMUS 2ND SUB              1250103017 ERASMUS 2ND SUB LOT/SEC-17-BLK/RG-8 2555-1127
                                 WW—


        8   18 1500 GST                ERASMUS 2ND SUB              1250103018 ERASMUS 2ND SUB LOT/SEC-1 8-BLK/RG-8 110 FT DEEP BK 2375-233
                                                                               ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-8 LOTS 19 & 20 BK 2443-908 2541-
        8   19 1542 GST                ERASMUS 2ND SUB              1250103019 381
                                                                               ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-8 LOTS 19 & 20 BK 2443-908 2541-
        8   20 1542 GST                ERASMUS 2ND SUB              1250103019 381
        8   21 1544 GST                ERASMUS 2ND SUB              1250103021 ERASMUS 2ND SUB LOT/S EC-2 1 -BLK/RG-S 110 DEEP BK 2378-15
        8   22 1544 GST                ERASMUS 2ND SUB              1250103022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-8 110 DEEP BK 2378-15
        8   39 1513 S 19THST £ '       ERASMUS 2ND SUB              125C 103027 ERASMUS 2ND SUB LOT/SEC-39-BLK/RG-8 32.6 FT BK 2454-239
        8   38 1513 S 19THST           ERASMUS 2ND SUB              1250103028 ERASMUS 2ND SUB LOT/SEC-38-BLK/RG-8 BK 2454-289
        8   37 1515 S 19TH ST          ERASMUS 2ND SUB              1250103029 ERASMUS 2ND SUB LOT/SEC-37-BLK/RG-8 100 FT DEEP BK 2369-152
        8   36 1517S19TH ST            ERASMUS 2ND SUB              1250103030 ERASMUS 2ND SUB LOT/SEC-36-BLK/RG-8 BK 2465-2363
"£f;8       35 15 S 19TH ST            ERASMUS 2ND SUB              1250103031 ERASMUS 2ND SUB LOT/SEC-35-BLK/RG-8 BK 2668-1341
        8   34 S 19THST                ERASMUS 2ND SUB              1250103032 ERASMUS 2ND SUB LOT/SEC-34-BLK/RG-8 100 DEEP BK 2457-770
  ®8        33 1525 S I 9TH ST         ERASMUS 2ND SUB        ~     1250103033 ERASMUS 2ND SUB LOT/SEC-33-BLK/RG-8 100 DEEP BK 2626-1547
        8   32 1525 S 19THST           ERASMUS 2ND SUB              1250103034 ERASMUS 2ND SUB LOT/SEC-32-BLK/RG-8 BK 2670-1594
            31 1527S 19THST            ERASMUS 2ND SUB              1250103035 ERASMUS 2ND SUB LOT/SEC-31-BLK/RG-8 100 DEEP BK 2369-154
        8   30 1527 S 19THST           ERASMUS 2ND SUB              1250103036 ERASMUS 2ND SUB LOT/SEC-30-BLK/RG-8 100 DEEP BK 2369-154
            29 1530 S 19THST           ERASMUS 2ND SUB              1250103037 ERASMUS 2ND SUB LOT/SEC-29-8LK/RG-8 100 DEEP BK 2365-39
        8   28 1530 S 19THST           ERASMUS 2ND SUB              1250103038 ERASMUS 2ND SUB LOT/SEC-28-8LK/RG-8 100 DEEP BK 2365-39
                       Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 48 of 52 Page ID #54


                                                                                                                °i 31/757
                                                           ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     28 1530 EST    ERASMUS 2ND SUB          12501 16005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     29 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     16 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     17 1530 EST    ERASMUS 2ND SUB         1250116005 2412-857 & 2452-5:: :                                        '^ :
                                                           ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     18 1530 EST    ERASMUS 2ND SUB          12501 16005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-1Q LTS LTTHRU 29 BK 2561-470 &
10     19 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5                                               ;
                                                           ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LTTHRU 29 BK 2561-470 &
10     20 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     21 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     22 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LTTHRU 29 BK 2561-470 &
10     23 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     24 1530 E ST   ERASMUS 2ND SUB          12501 16005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     25 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     26 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     27 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     28 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 0 LTS LT THRU 29 BK 2561-470 &
10 s   29 1530 E ST   ERASMUS 2ND SUB          12501 16005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &

10     16 1530 E ST   ERASMUS 2ND SUB          1250116005 24 1 2-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     47 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     18 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     19 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     20 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                           ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10     21 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                      Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 49 of 52 Page ID #55


                                                                                                            c13(.-1?7
                                                         ERASMUS 2ND SUB LOT7SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   26 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                             ~~          ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-IO LTS LT THRU 29 BK 2561-470 &
10   27 1530 EST    ERASMUS 2ND SUB          [1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   28 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   29 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5/                              '   [        [;
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   16 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   17 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   18 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   19 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   20 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                      ~ ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   21 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   22 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   23 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   24 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   25 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   26 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LTTHRU 29 BK 2561-470 &
10   27 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LTTHRU 29 BK 2561-470 &
10   28 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   29 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   16 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   17 1530 EST    ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                         ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   18 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                                    [ ; [ ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
10   19 1530 E ST   ERASMUS 2ND SUB          1250116005 2412-857 & 2452-5
                                  Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 50 of 52 Page ID #56

                                                                                                                          O,
                                                                                                                           !   a 1.757
  13   24 1531 D ST             ERASMUS 2ND SUB      uE 1240332036 ERASMUS 2ND SUB LOT/SEC-24-BLK/RG-13 BK 2361-1172
  13   23 1535 D ST             ERASMUS 2ND SUB           1240332037 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-13 BK 2361-1172
  13   22 1535 D ST             ERASMUS 2ND SUB           1240332038 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-13 BK 2361-1 172

  13   21 D ST                  ERASMUS 2ND SUB           1240332039 ERASMUS 2ND SUB LOT/SEC-21-BLK/RG-13 2505-1345
:H®3   20 1551 D ST             ERASMUS 2ND SUB           1240332040 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-1 3 2505-1 345
  12   16 1530 D ST             ERASMUS 2ND SUB           1240333016 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 2 BK 2392-676
  12   17 1530 D ST'       {    ERASMUS 2ND SUB           1240333017 ERASMUS2NP SUB LOT/SEC® 7-BLK/RG-1 2 BK 2392-676
  12   18 1530 D ST             ERASMUS 2ND SUB           1240333018 ERASMUS 2ND SUB LOT/SEC-18-BLK/RG-12 BK 2392-676
  12   19 D ST                  ERASMUS 2ND SUB           1240333019 ERASMUS 2ND SUB L0T/SEC-19-BLK/RG-12 2505-1345

  12   20 1536 D ST             ERASMUS 2ND SUB           1240333020 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-12 LOTS 20 & 21 BK 2362-1888

  12   21 1536 D ST             ERASMUS 2ND SUB           1240333020 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-12 LOTS 20 & 21 BK 2362-1888
  12   22 DST                   ERASMUS 2ND SUB           1240333022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-12 2505-1345

  12   29 1529 S 17TH ST        ERASMUS 2ND SUB           1240333038 ERASMUS 2ND SUB LOT/SEC-29-BLK/RG-12 2505-1345

  12   28 1533 S 17TH ST        ERASMUS 2ND SUB           1240333039 ERASMUS 2ND SUB LOT/SEC-28-BLK/RG-12 BK2392-591
  12   27 1533 S 17TH ST        ERASMUS 2ND SUB           1240333040 ERASMUS 2ND SUB LOT/SEC-27-BLK/RG-12 BK2392-591
  12   26 1535 S 17TH ST        ERASMUS 2ND SUB           1240333041 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-12 BK 2456-591
  12   25 1537 S17TH ST         ERASMUS 2ND SUB           1240333042 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-12 BK 2442-112
 '11   16 DR MR LEMONS          ERASMUS 2ND SUB           1240334053 ERASMUS 2ND SUB LOT/SEC-1 6-BLK/RG-1 1

^¥11   17 1532S17THST          , ERASMUS 2ND SUB          1240334017 ERASMUS 2ND SUB LOT/SEC-1 7-BLK/RG-1 1 BK 2450-160

  11   18 1534 S 17TH ST        ERASMUS 2ND SUB           1240334018 ERASMUS 2ND SUB LOT/SEC-1 8-BLK/RG-11 BK 2441-1514

  11   19 1534S17THST           ERASMUS 2ND SUB           1240334019 ERASMUS 2ND SUB LOT/SEC-1 9-BLK/RG-1 1 BK 2441-1514
  11   20 1534 S 17TH ST        ERASMUS 2ND SUB           1240334020 ERASMUS 2ND SUB LOT/SEC-20-BLK/RG-11 BK 2441-1514

  11   21 S 17THST              ERASMUS 2ND SUB           1240334021 ERASMUS 2ND SUB LOT/SEC-21-BLK/RG-11 2505-1345
  11   22 1540 S 17TH ST        ERASMUS 2ND SUB           1240334022 ERASMUS 2ND SUB LOT/SEC-22-BLK/RG-1 1 2505-1345
  11   29 EST                   ERASMUS 2ND SUB           1240334038 ERASMUS 2ND SUB LOT/SEC-29-BLK/RG-1 1 BK 2651-1164
  11   28 1537 E ST             ERASMUS 2ND SUB           1240334039 ERASMUS 2ND SUB LOT/SEC-28-BLK/RG-1 1 BK 2444-1062
  11   27 1537 EST              ERASMUS 2ND SUB           1240334040 ERASMUS 2ND SUB LOT/SEC-27-BLK/RG-1 1 BK 2444-1062
  11   26 1537 E ST             ERASMUS 2ND SUB           1240334041 ERASMUS 2ND SUB LOT/SEC-26-BLK/RG-1 1 BK 2444-1062
  11   25 1539 E ST             ERASMUS 2ND SUB           1240334042 ERASMUS 2ND SUB LOT/SEC-25-BLK/RG-1 1 2496-1873
  11   24 1543 E ST             ERASMUS 2ND SUB           1240334043 ERASMUS 2ND SUB LOT/SEC-24-BLK/RG-11 BK 2453-1085
  11   23 1541 S17THST          ERASMUS 2ND SUB           1240334044 ERASMUS 2ND SUB LOT/SEC-23-BLK/RG-11 BK 2453-1085
                                                                     ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10   16 1530 EST              ERASMUS 2ND SUB           1250116005 2412-857 & 2452-5
                                                          ~~"        ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-10 LTS LT THRU 29 BK 2561-470 &
  10   17 1530 E ST             ERASMUS 2ND SUB           12501 16005 2412-857 & 2452-5
                              Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 51 of 52 Page ID #57


                                                                                                                          C| 311,73 7
 4   26 1505 GAY AVE        ERASMUS 5TH SUB                 1240312104 ERASMUS 5TH SUB LOT/SEC-26-BLK/RG-4 NWLY 17.58FT
                            RICHARDSONS SUBDOFLT57L
 5   72 RUSSELL AVE         SURV;111            i          114240312110 RICHARDSONS SUBD OFLT 57L SURV 111 LOT/SEC-72-BLK/RG-5 NW 17.75FT
16    1 1420 WILFORD AVE    ERASMUS 2ND SUB                 1240329001 ERASMUS 2ND SUB LOT/SEC-1 -BLK/RG-1 6 2561-470

16    2 1420 WILFORD AVE   i ERASMUS 2ND SUB                1240329002 ERASMUS 2ND SUB LOT/SEC-2-BLK/RG-1 6 2505-1 345

16    3 WILFORD AVE         ERASMUS 2ND SUB                 1240329003 ERASMUS 2ND SUB LOT/SEC-3-BLK/RG-1 6 BK 2649-33
16   4 1428 WILFORD AVE     ERASMUS 2ND SUB ;         SI    1240329004 ERASMUS 2ND SUB LOT/SEC-4-BLK/RG-16 2505-1345
16    5 WILFORD AVE         ERASMUS 2ND SUB                 1240329014 ERASMUS 2ND SUB LOT/SEC-5-BLK/RG-1 6 LOTS 5 & 6 BK 2474-430
16   6 WILFORD AVE          ERASMUS 2ND SUB                 11240329014 ERASMUS 2ND SUB LOT/SEC-5-BLK/RG-16 LOTS 5 % 6 BK 2474-430
16    5 WILFORD AVE         ERASMUS 2ND SUB                 1240329014 ERASMUS 2ND SUB LOT/SEC-5-BLK/RG-1 6 LOTS 5 & 6 BK 2474-430
16   6 WILFORD AVE          ERASMUS 2ND SUB                 1240329014 ERASMUS 2ND SUB LOT/SEC-5-BLK/RG-1 6 LOTS 5 & 6 BK 2474-430
16   10 1507 S 17TH ST      ERASMUS 2ND SUB                 1240329010 ERASMUS 2ND SUB LOT/SEC-1 0-BLK/RG-1 6 2561-470
16   11 1507S15THST         ERASMUS 2ND SUB                 1240329011 ERASMUS 2ND SUB LOT/SEC-1 1-BLK/RG-16 2561-470
16   12 S 15THST            ERASMUS 2ND SUB                 1240329012 ERASMUS 2ND SUB LOT/SEC-12-BLK/RG-16 BK 2608-818
16   13 S 15THST            ERASMUS 2ND SUB                 1240329013 ERASMUS 2ND SUB LOT/SEC-1 3-BLK/RG-1 6 BK 2608-818
15    9 S15THST             ERASMUS 2ND SUB                 1240330009 ERASMUS 2ND SUB LOT/SEC-9-BLK/RG-15 2505-1345
15   8 1508 S 15TH ST       ERASMUS 2ND SUB                 1240330008 ERASMUS 2ND SUB LOT/SEC-8-BLK/RG-1 5 2505-1345
15   7 1508 S 15TH ST       ERASMUS 2ND SUB                 1240330007 ERASMUS 2ND SUB LOT/SEC-7-BLK/RG-1 5 2505-1345
15   6 S 15THST             ERASMUS 2ND SUB                 1240330006 ERASMUS 2ND SUB LOT/SEC-6-BLK/RG-1 5 2505-1345       '
15   10 HOOVER ST           ERASMUS 2ND SUB                 1240330022 ERASMUS 2ND SUB LOT/SEC-10-BLK/RG-15 2505-1345
     11 1521 HOOVER ST      ERASMUS 2ND SUB                 1240330021 ERASMUS 2ND SUB LOT/SEC-1 1-BLK/RG-15 BK 2418-19
15   12 1521 HOOVER ST      ERASMUS 2ND SUB                 1240330020 ERASMUS 2ND SUB LOT/SEC-12-BLK/RG-15 BK 2418-19
15   13 1519 HOOVER ST      ERASMUS 2ND SUB                 1240330019 ERASMUS 2ND SUB LOT/SEC-1 3-BLK/RG-1 5 2505-1345
15   14 1515 HOOVER ST      ERASMUS 2ND SUB                 *1240330018 ERASMUS 2ND SUB LOT/SEC-14-BLK/RG-15 BK 2416-1578
15   15 1515 HOOVER ST      ERASMUS 2ND SUB                 1240330017 ERASMUS 2ND SUB LOT/SEC-1 5-BLK/RG-1 5 BK 2416-1578
15   16 HOOVER ST           ERASMUS 2ND SUB                 1240330016 ERASMUS 2ND SUB LOT/SEC-16-BLK/RG-15 2505-1345
15   17 HOOVER ST           ERASMUS 2ND SUB                 1240330015 ERASMUS 2ND SUB LOT/SEC-1 7-BLK/RG-1 5 2505-1345
 4   10 1415 D ST           ERASMUS SUB AMD                 1240324017 ERASMUS SUB AMD LOT/SEC-1 0-BLK/RG-4 BK 2503-2187
 4   9 1415 D ST            ERASMUS SUB AMD                 1240324016 ERASMUS SUB AMD LOT/SEC-9-BLK/RG-4 BK 2503-2187
 4   8 LAWRENCE AVE         ERASMUS SUB AMD                 1240324015 ERASMUS SUB AMD LOT/SEC-8-BLK/RG-4 BK 2443-893
 5   8 1416 D ST            ERASMUS SUB AMD                 1240325008 ERASMUS SUB AMD LOT/SEC-8-BLK/RG-5 2505-1345

 5   7 1416 D ST            ERASMUS SUB AMD                 1240325007 ERASMUS SUB AMD LOT/SEC-7-BLK/RG-5 2505-1345
 5   6 1410 D ST            ERASMUS SUB AMD                 1240325006 ERASMUS SUB AMD LOT/SEC-6-BLK/RG-5 BK 2374-826
25   10 1634 RUSSELL AVE    LONGWOOD ADD                    1240313010 LONGWOOD ADD LOT/SEC-10-BLK/RG-25 S 1/2 AS IN 2371-1025
25   11 1638 RUSSELL AVE    LONGWOOD ADD                    1240313012 LONGWOOD ADD LOT/SEC-1 1-BLK/RG-25 SE 1/2 BK 2649-33
                              Case 3:21-cv-00233 Document 1-1 Filed 03/01/21 Page 52 of 52 Page ID #58


                                                                                                                              S3- L75'7
                                                                       I ERASMUS 5TH SUB LOT/SEC-1 -BLK/RG-4 PT LTS 1 THRU 5 BLK 4 AS IN 2356-
4      5 1112 S 14THST      ERASMUS 5THSUB                  12403121 17 870 2367-1682 EXC PT IN 3247-401
                                                                       ERASMUS 5TH SUB LOT/SEC-1 1 -BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1398
4      8 1413 GAY AVE       ERASMUS 5TH SUB                 1240312119 2365-2096 2361-501 EXC 3247-401
                                                    . • -              ERASMUS 5TH SUB LOT/SEC-1 1,BLK/RG-4 LTS 6 THRU 11 BLK 4 BK 2355-1398
4      9 1413 GAY AVE       ERASMUS 5TH SUB                 1240312119 2365-2096 2361-501 EXC 3247-401
                                                                       ERASMUS 5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 11 BLK 4 BK 2355-1398
4     10 1413 GAY AVE       ERASMUS 5TH SUB                 1240312119 2365-2096 2361-501 EXC 3247-401
                                                ~             "     — ERASMUS 5TH SUB LOT/SEC-1 1 -BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1 398
4     11 1413 GAY AVE       ERASMUS 5TH SUB                 12403121 19 2365-2096 2361-501 EXC 3247-401
                                                                       ERASMUS 5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1 398
4      8 1413 GAY AVE       ERASMUS 5TH SUB                 1240312119 2365-2096 2361-501 EXC 3247-401
                                                                       ERASMUS 5TH SUB LOT/SEC-1 1-BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1 398
4      9 1413 GAY AVE       ERASMUS 5TH SUB                 1240312119 2365-2096 2361-501 EXC 3247-401                  ?"             ; :
                                                                       ERASMUS 5TH SUB LOT/SEC-1 1 -BLK/RG-4 LTS 8THRU 11 BLK 4 BK 2355-1398
4     10 1413 GAY AVE       ERASMUS 5TH SUB                 1240312119 2365-2096 2361-501 EXC 3247-401
                                                                       ERASMUS 5TH SUB LOT/SEC-1 1 -BLK/RG-4 LTS 8 THRU 1 1 BLK 4 BK 2355-1398
4     11 1413 GAY AVE       ERASMUS 5TH SUB                 1240312119 2365-2096 2361-501 EXC 3247-4Q1

5     10 0 CENTRAL AVE      ERASMUS 5TH SUB                 1240317038 ERASMUS 5TH SUB LOT/SEC-1 0-BLK/RG-5 BK 2358-622
5     12 0 CENTRAL AVE      ERASMUS 5TH SUB                 1240317094 ERASMUS 5TH SUB LOT/SEC-12-BLK/RG-5 NW 14.61 FT
6     68 0 CENTRAL AVE      ERASMUS 5TH SUB                 1240320087 ERASMUS 5TH SUB LOT/SEC-68-BLK/RG-6 BK 2403-2251
6      3 1404 CENTRAL AVE   RESUB OF BLK 6                  1240320088 RESUB OF BLK 6 LOT/SEC-3
6      3 1404 CENTRAL AVE   RESUB OF BLK 6                  1240320088 RESUB OF BLK 6 LOT/SEC-3
6     25 14 LAWRENCE AVE    ERASMUS 5TH SUB         '       1240320080 ERASMUS 5TH SUB LOT/SEC-25-BLK/RG-6 SELY 10FT          ,
                                                                        ERASMUS 5TH SUB LOT/SEC-23-BLK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT
5     22 1413 CENTRAL AVE   ERASMUS 5TH SUB                 1240317098 LOT 22 & NWLY 14.61 FT LOT 25 AS IN 2492-2183
                                                                        ERASMUS 5TH SUB LOT/SEC-23-8LK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT
55    23 1413 CENTRAL AVE   ERASMUS 5TH SUB                 1240317098 LOT 22 & NWLY 14.61.FT LOT 25 AS IN 2492-218?
                                                                        ERASMUS 5TH SUB LOT/SEC-23-BLK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT
5     24 1413 CENTRAL AVE   ERASMUS 5TH SUB                 1240317098 LOT 22 & NWLY 14.61 FT LOT 25 AS IN 2492-2183
                                                                        ERASMUS 5TH SUB LOT/SEC-23-BLK/RG-5 ALL LOTS 23 & 24 & SELY 0.39 FT
5 55 25 1413 CENTRAL AVE    ERASMUS 5THSUB              I   1240317098 LOT 22 & NWLY 14.61FT LOT 25 AS IN 2492-2183
                                                                        ERASMUS 5TH SUB LOT/SEC-1 9-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19
4     18 1411 GAY AVE       ERASMUS 5TH SUB                 1240312109 & 20 & NWLY 14.18 FT LOT 21 AS IN BK 2489-1755
                                                        '           ~~ ERASMUS 5TH SUB LOT/SEC-1 9-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19
4    -r ig 1411 GAY AVE     ERASMUS 5TH SUB                 1240312109 & 20 & NWLY 14.18 FT LOT 21 ASTNBK 2489,1755     : :
                                                                        ERASMUS 5TH SUB LOT/SEC-19-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19
4     20 1411 GAY AVE       ERASMUS 5TH SUB                 1240312109 & 20 & NWLY 14.18 FT LOT 21 AS IN BK 2489-1755
                                                                      " ERASMUS 5TH SUB LOT/SEC-1 9-BLK/RG-4 SELY 0.02 FT LOT 18 ALL LOTS 19
4     21 1411 GAY AVE       ERASMUS 5TH SUB                 1240312109 & 20 & NWLY 14.18 FT LOT 21 AS IN BK 2489-1755
5     47 1512 GAY AVE       ERASMUS 5TH SUB                 1240317090 ERASMUS 5TH SUB LOT/SEC-47-BLK/RG-5 SELY 15FT
4     26 1505 GAY AVE       ERASMUS 5TH SUB                 1240312104 ERASMUS 5TH SUB LOT/SEC-26-BLK/RG-4 NWLY 17.58FT
